Exhibit 10.11

 

 

 

Published CUSIP Number: 04410FAA0

CREDIT AGREEMENT

Dated as of November 19, 2013

among

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP,

as the Borrower,

ASHFORD HOSPITALITY PRIME, INC.,

as the Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

as Sole Lead Arranger and Sole Book Manager

DEUTSCHE BANK SECURITIES INC.

and

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agents

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page  

Article I. Definitions and Accounting Terms

     1   

1.01

    

Defined Terms

     1   

1.02

    

Other Interpretive Provisions

     26   

1.03

    

Accounting Terms

     27   

1.04

    

Rounding

     28   

1.05

    

Times of Day; Rates

     28   

1.06

    

Letter of Credit Amounts

     28   

Article II. The Commitments and Credit Extensions

     28   

2.01

    

The Revolving Credit Loans

     28   

2.02

    

Borrowings, Conversions and Continuations of Loans

     29   

2.03

    

Letters of Credit

     30   

2.04

    

Swing Line Loans

     38   

2.05

    

Prepayments

     41   

2.06

    

Termination or Reduction of Commitments

     42   

2.07

    

Repayment of Loans

     42   

2.08

    

Interest

     42   

2.09

    

Fees

     43   

2.10

    

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

     44   

2.11

    

Evidence of Debt

     44   

2.12

    

Payments Generally; Administrative Agent’s Clawback

     45   

2.13

    

Sharing of Payments by Lenders

     47   

2.14

    

Extension of Maturity Date

     47   

2.15

    

Increase in Commitments

     48   

2.16

    

Cash Collateral

     49   

2.17

    

Defaulting Lenders

     50   

Article III. Taxes, Yield Protection and Illegality

     52   

3.01

    

Taxes

     52   

3.02

    

Illegality

     57   

3.03

    

Inability to Determine Rates

     57   

3.04

    

Increased Costs; Reserves on Eurodollar Rate Loans

     58   

3.05

    

Compensation for Losses

     59   

3.06

    

Mitigation Obligations; Replacement of Lenders

     60   

3.07

    

Survival

     60   

Article IV. Conditions Precedent To Credit Extensions

     60   

4.01

    

Conditions of Initial Credit Extension

     60   

4.02

    

Conditions to all Credit Extensions

     63   

Article V. Representations and Warranties

     64   

5.01

    

Existence, Qualification and Power

     64   

5.02

    

Authorization; No Contravention

     64   

5.03

    

Governmental Authorization; Other Consents

     64   

5.04

    

Binding Effect

     64   

5.05

    

Financial Statements; No Material Adverse Effect

     65   

 

i



--------------------------------------------------------------------------------

5.06

    

Litigation

     65   

5.07

    

No Default

     65   

5.08

    

Ownership of Property; Liens; Investments

     65   

5.09

    

Environmental Compliance

     66   

5.10

    

Insurance

     67   

5.11

    

Taxes

     67   

5.12

    

ERISA Compliance

     67   

5.13

    

Subsidiaries and JV Subsidiaries; Equity Interests; Loan Parties

     68   

5.14

    

Margin Regulations; Investment Company Act

     68   

5.15

    

Disclosure

     68   

5.16

    

Compliance with Laws

     69   

5.17

    

Intellectual Property; Licenses, Etc.

     69   

5.18

    

Solvency

     69   

5.19

    

Casualty, Etc.

     69   

5.20

    

Labor Matters

     69   

5.21

    

Collateral Documents

     69   

5.22

    

OFAC

     69   

5.23

    

Nature of Business

     70   

Article VI. Affirmative Covenants

     70   

6.01

    

Financial Statements

     70   

6.02

    

Certificates; Other Information

     71   

6.03

    

Notices

     72   

6.04

    

Payment of Obligations

     73   

6.05

    

Preservation of Existence, Etc.

     73   

6.06

    

Maintenance of Properties

     73   

6.07

    

Maintenance of Insurance

     73   

6.08

    

Compliance with Laws

     74   

6.09

    

Books and Records

     74   

6.10

    

Inspection Rights

     74   

6.11

    

Use of Proceeds

     74   

6.12

    

Covenant to Guarantee Obligations and Give Security

     74   

6.13

    

Compliance with Environmental Laws

     75   

6.14

    

Further Assurances

     75   

6.15

    

Compliance with Terms of Leaseholds

     76   

6.16

    

Lien Searches

     76   

6.17

    

Material Contracts

     76   

6.18

    

Cash Collateral Accounts

     76   

6.19

    

Maintenance of Listing

     76   

Article VII. Negative Covenants

     76   

7.01

    

Liens

     76   

7.02

    

Indebtedness

     77   

7.03

    

Investments

     77   

7.04

    

Fundamental Changes

     78   

7.05

    

Dispositions

     78   

7.06

    

Restricted Payments

     79   

7.07

    

Change in Nature of Business

     79   

7.08

    

Transactions with Affiliates

     79   

7.09

    

Burdensome Agreements

     79   

7.10

    

Use of Proceeds

     79   

 

ii



--------------------------------------------------------------------------------

7.11

    

Financial Covenants

     79   

7.12

    

Capital Expenditures

     81   

7.13

    

Organization Documents

     81   

7.14

    

Accounting Changes

     81   

7.15

    

Related Documents

     81   

7.16

    

Sanctions

     81   

Article VIII. Events of Default and Remedies

     81   

8.01

    

Events of Default

     81   

8.02

    

Remedies Upon Event of Default

     84   

8.03

    

Application of Funds

     84   

Article IX. Administrative Agent

     85   

9.01

    

Appointment and Authority

     85   

9.02

    

Rights as a Lender

     86   

9.03

    

Exculpatory Provisions

     86   

9.04

    

Reliance by Administrative Agent

     87   

9.05

    

Delegation of Duties

     87   

9.06

    

Resignation of Administrative Agent

     87   

9.07

    

Non-Reliance on Administrative Agent and Other Lenders

     89   

9.08

    

No Other Duties, Etc.

     89   

9.09

    

Administrative Agent May File Proofs of Claim

     89   

9.10

    

Collateral and Guaranty Matters

     90   

9.11

    

Releases

     90   

9.12

    

Secured Hedge Agreements

     91   

Article X. Continuing Guaranty

     92   

10.01

    

Guaranty

     92   

10.02

    

Rights of Lenders

     92   

10.03

    

Certain Waivers

     92   

10.04

    

Obligations Independent

     93   

10.05

    

Subrogation

     93   

10.06

    

Termination; Reinstatement

     93   

10.07

    

Subordination

     93   

10.08

    

Stay of Acceleration

     93   

10.09

    

Condition of Borrower

     93   

Article XI. Miscellaneous

     94   

11.01

    

Amendments, Etc.

     94   

11.02

    

Notices; Effectiveness; Electronic Communications

     95   

11.03

    

No Waiver; Cumulative Remedies; Enforcement

     97   

11.04

    

Expenses; Indemnity; Damage Waiver

     98   

11.05

    

Payments Set Aside

     100   

11.06

    

Successors and Assigns

     100   

11.07

    

Treatment of Certain Information; Confidentiality

     105   

11.08

    

Right of Setoff

     105   

11.09

    

Interest Rate Limitation

     106   

11.10

    

Counterparts; Integration; Effectiveness

     106   

11.11

    

Survival of Representations and Warranties

     106   

11.12

    

Severability

     107   

11.13

    

Replacement of Lenders

     107   

 

iii



--------------------------------------------------------------------------------

11.14

    

Governing Law; Jurisdiction; Etc.

     107   

11.15

    

Waiver of Jury Trial

     108   

11.16

    

No Advisory or Fiduciary Responsibility

     109   

11.17

    

Electronic Execution of Assignments and Certain Other Documents

     109   

11.18

    

USA PATRIOT Act

     109   

11.19

    

Time of the Essence

     110   

11.20

    

ENTIRE AGREEMENT

     110   

SCHEDULES

 

2.01

    

Commitments and Applicable Percentage

5.06

    

Litigation

5.08(b)

    

Existing Liens

5.08(c)

    

Owned and Ground Leased Real Property

5.08(d)

    

Existing Investments

5.09

    

Environmental Matters

5.12(d)

    

ERISA Matters

5.13

    

Subsidiaries and JV Subsidiaries and Other Equity Investments; Loan Parties

5.17

    

Intellectual Property Matters

7.09

    

Burdensome Agreements

11.02

    

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

    

A

    

Committed Loan Notice

B

    

Swing Line Loan Notice

C

    

Note

D

    

Compliance Certificate

E-1

    

Assignment and Assumption

E-2

    

Administrative Questionnaire

F-1

    

Guaranty

F-2

    

Borrower Guaranty

G

    

Security Agreement

H

    

Pledge Agreement

I

    

Opinion Matters – Counsel to Loan Parties

J

    

U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 19, 2013,
among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), ASHFORD HOSPITALITY PRIME, INC., a Maryland
corporation (the “Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders and the Swing Line Lender have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

Definitions and Accounting Terms

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America (as hereafter defined) in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Advisor” means Ashford Hospitality Advisor LLC, a Delaware limited liability
company, and its successors and assigns.

“Advisory Agreement” means that certain Advisory Agreement of even date herewith
by and among Advisor, Borrower and Parent, as amended or assigned from time to
time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders, which on the
Closing Date equal $150,000,000.

“Agreement” means this Credit Agreement.

“AHT” means Ashford Hospitality Trust, Inc., a Maryland corporation.



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, as any such Applicable
Percentage may be adjusted as provided in Section 2.17. If the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Margin” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Applicable Margin

 

Pricing Level

   Consolidated
Leverage Ratio    Eurodollar
Rate /
Letters of
Credit     Base Rate  

1

   < 4.0x      2.25 %      1.25 % 

2

   ³4.0 but <5.0x      2.50 %      1.50 % 

3

   ³5.0x but £5.5x      2.75 %      1.75 % 

4

   >5.5x but £6.0x      3.25 %      2.25 % 

5

   >6.0x but £6.5x      3.50 %      2.50 % 

6

   >6.5x      3.75 %      2.75 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant
to Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 6 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered. The Applicable Margin in effect from the
Closing Date until adjusted as set forth above shall be set at Pricing Level 5.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, in its
capacity as sole lead arranger and sole book manager.

“Ashford Prime TRS” means Ashford Prime TRS Corporation, a Delaware corporation.

“Ashford Trust” means Ashford Hospitality Limited Partnership, a Delaware
limited partnership.

 

2



--------------------------------------------------------------------------------

“Ashford Trust TRS” means Ashford TRS Corporation, a Delaware corporation

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by investment advisors that are Affiliates.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Credit Loan that is a Base Rate
Loan.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

3



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
for Cash Collateral of one or more of the Loan Parties at Bank of America (or
another commercial bank satisfying the requirements of Section 6.18) in the name
of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries or Controlled JV
Subsidiaries:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries or Controlled JV Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

4



--------------------------------------------------------------------------------

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) The Parent shall cease, directly or indirectly, to Control the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

 

5



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the collateral assignments, security agreements, pledge
agreements, any amendments or supplements thereto or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that relates to any of the foregoing
or creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or obtains additional Commitments from another Lender, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or in such other form as may be agreed by Borrower and Administrative
Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, EBITDA less an annual replacement reserve equal
to 4% of gross property revenues (or pro rata share of gross property revenues
from JV Subsidiaries) in the aggregate.

“Consolidated Fixed Charge Coverage Ratio” means, without duplication, as of any
date of determination, the ratio of (a) Consolidated Adjusted EBITDA for the
previous four (4) consecutive fiscal quarters ending on such date to
(b) Consolidated Fixed Charges for such period. For purposes of this calculation
only, cash gains and other income (losses) in respect of Swap Contracts and
foreign currency hedges realized during any applicable period shall be
(i) deducted from (added to) Consolidated Adjusted EBITDA for such period but
only to the extent included in net income when determining Consolidated Adjusted
EBITDA and (ii) deducted from (added to) Consolidated Fixed Charges for such
period.

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Charges for such
period, plus (b) current regularly scheduled principal payments on Consolidated
Funded Indebtedness for such period (including, for purposes hereof, current
scheduled reductions in commitments, but excluding any payment of principal
under the Loan Documents, any “balloon” payment or final payment at maturity
that is significantly larger than the scheduled payments that preceded it and
any amounts paid under a cash flow mortgage applied to principal), plus
(c) dividends and distributions paid in cash on preferred stock by the

 

6



--------------------------------------------------------------------------------

Consolidated Parties on a consolidated basis for such period determined in
accordance with GAAP. Preferred stock shall not include (i) any equity in a JV
Subsidiary that provides for distributions on account of such equity in
accordance with a waterfall provision, priority distribution provision,
sequential distribution provision or other similar provision as set forth in the
joint venture agreement, or (ii) any class B operating partnership units issued
by the Borrower in connection with the acquisition of the Marriott Crystal
Gateway hotel in Arlington, Virginia, or other operating partnership units
having similar terms. The Borrower’s pro rata share of Consolidated Fixed
Charges of a JV Subsidiary shall be included in the determination of
Consolidated Fixed Charges.

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis (other than
trade debt incurred in the ordinary course of business not past due for more
than 90 days), whether current or long-term, for borrowed money (including all
obligations hereunder and under the other Loan Documents) and all obligations of
the Consolidated Parties on a consolidated basis evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness of the Consolidated Parties on a consolidated basis, (c) all
obligations of the Consolidated Parties on a consolidated basis arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations of the
Consolidated Parties on a consolidated basis in respect of forward purchase
agreements or the deferred purchase price of any property or services (other
than trade accounts payable in the ordinary course of business), in each case
evidenced by a binding agreement, (e) Attributable Indebtedness of the
Consolidated Parties on a consolidated basis in respect of Capitalized Leases
and Synthetic Lease Obligations (the amount of a Capitalized Lease is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet prepared in accordance with GAAP, as GAAP is in effect as of the
Closing Date), (f) obligations (which will increase Consolidated Funded
Indebtedness) and assets (which will decrease Consolidated Funded Indebtedness)
under any Swap Contract or foreign currency hedge, in an amount equal to the
Swap Termination Value thereof (net of any cash or Cash Equivalents posted as
collateral for such Swap Contracts), and (g) without duplication, all Guarantees
of the Consolidated Parties on a consolidated basis with respect to outstanding
Consolidated Funded Indebtedness of the types specified in clauses (a) through
(f) above of Persons other than the Parent, any Subsidiary, or any JV Subsidiary
(or Subsidiary thereof). For the avoidance of doubt, Consolidated Funded
Indebtedness shall not include intra-company Indebtedness. The Borrower’s pro
rata share of Consolidated Funded Indebtedness of a JV Subsidiary shall be
included in the determination of Consolidated Funded Indebtedness. Consolidated
Funded Indebtedness shall exclude the outstanding principal amount of that
certain tax incremental financing loan secured by a subordinate mortgage lien on
the Courtyard Philadelphia Downtown hotel.

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis, in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Consolidated
Parties on a consolidated basis with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP, as GAAP is in effect
as of the Closing Date. The Borrower’s pro rata share of Consolidated Interest
Charges of a JV Subsidiary shall be included in the determination of
Consolidated Interest Charges.

“Consolidated Leverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness less
Unrestricted Cash as of such date to (b) EBITDA for the period of the four
(4) fiscal quarters most recently ended.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income of the
Consolidated Parties on a consolidated basis (excluding extraordinary gains and
extraordinary losses and excluding gains and losses from the sale of assets) for
such period, calculated in accordance with GAAP.

“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.

“Consolidated Recourse Indebtedness” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, all Secured Indebtedness and
Unsecured Indebtedness that is recourse to any Consolidated Party (except to the
extent such recourse is limited to customary non-recourse carve-outs,
environmental related indemnities, and completion of capital replacements or
repairs, or otherwise constitutes Secured Indebtedness or Unsecured Indebtedness
that is recourse to a Single Purpose Entity). The Borrower’s pro rata share of
Consolidated Recourse Indebtedness of a JV Subsidiary shall be included in the
determination of Consolidated Recourse Indebtedness.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, Shareholders’ Equity on that
date, minus the amount of Intangible Assets, plus the amount of accumulated
depreciation; provided, however, that there shall be excluded from the
calculation of “Consolidated Tangible Net Worth” any effects resulting from the
application of FASB ASC No. 715: Compensation – Retirement Benefits.
Consolidated Tangible Net Worth shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to Statement of Financial Accounting Standards number 141.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Advisor shall
not Control or be deemed to Control Borrower or Parent by reason of the Advisory
Agreement.

“Controlled JV Subsidiary” means, for any Person, any corporation, partnership
or other entity of which at least a majority of the Equity Interests having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or other individuals performing similar functions of such corporation,
partnership or other entity (without regard to the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries or Controlled JV Subsidiaries of such Person
or by such Person and one or more Subsidiaries or Controlled JV Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

 

9



--------------------------------------------------------------------------------

“EBITDA” means, with respect to the Consolidated Parties on a consolidated basis
for any period (without duplication) Consolidated Net Income (loss) for such
period determined on a consolidated basis, in accordance with GAAP, exclusive of
the following (but only to the extent included in determination of such
Consolidated Net Income (loss)): (a) depreciation and amortization (but as to
Capitalized Leases included as an asset, only depreciation in accordance with
GAAP in effect as of the Closing Date); (b) Consolidated Interest Charges;
(c) income tax expense; (d) extraordinary or non-recurring gains and losses and
unrealized gains and losses; and (e) other non-cash items, including without
limitation, non-cash impairment charges, any changes in the fair market value of
any Swap Contracts and deferred compensation expense for officers and employees
and amortization of stock grants; provided that, for purposes of calculating the
general administrative expenses and external management fees (i) for the Closing
Date (and the fiscal quarter ending September 30, 2013), general administrative
expenses shall be deemed to be $4,000,000 and external management fees shall be
deemed to be $7,000,000 and (ii) for the three fiscal quarters following the
Closing Date, general administrative expenses and external management fees shall
be calculated as follows: (A) for the fiscal quarter ending December 31, 2013,
the general administrative expenses for such period shall be deemed to be
$4,000,000 and the external management fees for such period shall be deemed to
be $7,000,000; (B) for the fiscal quarter ending March 31, 2014, the general
administrative expenses and external management fees for such period shall equal
the amount of general administrative expenses and external management fees for
the two fiscal quarters ending March 31, 2014, multiplied by two (2); and
(C) for the fiscal quarter ending June 30, 2014, the general administrative
expenses and external management fees for such period shall equal the amount of
general administrative expenses and external management fees for the three
fiscal quarters ending June 30, 2014, multiplied by four/thirds (4/3). EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141. The Borrower’s pro rata
share of EBITDA of a JV Subsidiary shall be included in the determination of
EBITDA.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries or Controlled JV Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock (or other ownership or profit interests) in such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock (or other ownership or profit interests) in
such

 

10



--------------------------------------------------------------------------------

Person, all of the securities convertible into or exchangeable for shares of
capital stock (or other ownership or profit interests) in such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied to the applicable
Interest Period in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied to the applicable
Interest Period as otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or being a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (ii) which
(x) is, or is expected to be, prohibited from guaranteeing the Indebtedness of
any other Person pursuant to any document, instrument

 

11



--------------------------------------------------------------------------------

or agreement evidencing such Secured Indebtedness or (y) is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to a provision of
such Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition or anticipated condition to
the extension of such Secured Indebtedness, (b) a JV Subsidiary of which more
than 5% of the outstanding Equity Interests are owned by another person and that
is prohibited from guarantying the Indebtedness of any other person without the
consent of such other person, and (c) any Subsidiary of any entity described in
clause (a) or (b) above. A Subsidiary or JV Subsidiary shall no longer be
considered an Excluded Subsidiary when it ceases to be subject to the
circumstances or restrictions which caused it to be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Sections 22 and 24 of
the Guaranty, as applicable, and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or a grant by such Guarantor of a security interest or lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty, security interest, or lien is or becomes excluded
in accordance with the first sentence of this definition. A Swap Obligation that
is an Excluded Swap Obligation with respect to a particular Guarantor shall not
be an Excluded Swap Obligation with respect to any other Loan Party unless that
Swap Obligation is an Excluded Swap Obligation with respect to such other Loan
Party pursuant to the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Extended Maturity Date” means, (a) with respect to the first requested
extension pursuant to Section 2.14, if any, November 20, 2017, and (b) with
respect to the second requested extension pursuant to Section 2.14, if any,
November 19, 2018.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means that certain Arrangement and Agency Fee Letter, dated
June 26, 2013, among the Borrower, the Parent, the Administrative Agent and the
Arranger.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

13



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Parent, (b) all Subsidiaries and JV
Subsidiaries of the Parent that have executed the Guaranty (or an addendum
thereto in the form attached to the Guaranty) or any Collateral Document,
(c) with respect to Obligations owing by any Loan Party or any Subsidiary or JV
Subsidiary of a Loan Party (other than the Borrower) under any Secured Hedge
Agreement, the Borrower, and (d) with respect to the payment and performance by
each Specified Loan Party (as such term is defined in the Guaranty) of its
obligations under its Guaranty with respect to all Swap Obligations, the
Borrower; provided that “Guarantors” shall not include (i) all Subsidiaries or
JV Subsidiaries of the Borrower that have been released from the Guaranty or
that are not required to execute a Guaranty pursuant to the terms of this
Agreement, (ii) Excluded Subsidiaries, and (iii) any CFC or a Subsidiary that is
held directly or indirectly by a CFC.

“Guaranty” means, collectively, the Guaranty made by the Parent under Article X
in favor of the Secured Parties, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F-1, and the Guaranty
made by the Borrower in favor of the Secured Parties, substantially in the form
of Exhibit F-2, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with any Loan Party permitted under Article VI and Article VII, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Swap Contract.

“Historical Financial Statements” means the unaudited pro forma combined
consolidated balance sheet for the Consolidated Parties for the fiscal year
ended December 31, 2012 and the fiscal quarters ended March 31, 2013, June 30,
2013, and September 30, 2013, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year and
fiscal quarters of the Parent.

 

14



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any return of capital payment in respect of any Equity Interest
in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, but excluding any such obligations
(i) to the extent the obligation may be satisfied by the issuance of any Equity
Interests in such Person or any other Person, (ii) constituting an Investment,
including any purchase agreement to acquire a new Subsidiary or interest in a
new or existing JV Subsidiary (or Subsidiary of a JV Subsidiary), or
(iii) contained in the organizational documents of a JV Subsidiary (or
Subsidiary of a JV Subsidiary); and

(h) all Guarantees of such Person in respect of any of the foregoing (other than
Guarantees limited to customary non-recourse carve-outs, environmental related
indemnities, and completion of capital replacements or repairs).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any JV Subsidiary (other than a JV Subsidiary that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is non-recourse to such
Person or such Person is itself a corporation or limited liability company. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date (net of any cash or
Cash Equivalents posted as collateral for such Swap Contract).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

 

15



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 11.07.

“Initial Maturity Date” means November 21, 2016.

“Initial Properties” means the Hilton La Jolla Torrey Pines hotel in La Jolla,
California, the Capital Hilton hotel in Washington, D.C., the Marriot Plano
Legacy Town Center hotel in Plano, Texas, the Seattle Marriot Waterfront hotel
in Seattle, Washington, the Courtyard San Francisco Downtown hotel in San
Francisco, California, the Courtyard Seattle Downtown hotel in Seattle,
Washington, the Courtyard Philadelphia Downtown hotel in Philadelphia,
Pennsylvania, and the Renaissance Tampa International Plaza hotel in Tampa,
Florida.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or as automatically continued pursuant to the
provisions of Section 2.02(a) hereof; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount of equity actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

 

16



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary or Controlled JV
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit.

“JV Subsidiary” means any entity in which Borrower owns, directly and
indirectly, less than 100% of the equity interests, excluding any investment in
the securities of any publicly traded company constituting less than 5% of the
outstanding class of such securities.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

17



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, and (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect upon the
operations, performance, business, properties or condition (financial or
otherwise) of the Parent and its Subsidiaries and Controlled JV Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrower or
any other Loan Party taken as a whole to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any material provision of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.14, then the Extended Maturity Date; provided, however,
that, in each case, if such date is not a Business Day, then the Maturity Date
shall be

 

18



--------------------------------------------------------------------------------

the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case the Maturity Date shall be the next preceding
Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, or Secured Hedge
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture,

 

19



--------------------------------------------------------------------------------

trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Net Assets” means the greater of (i) zero and (ii) the amount equal to
(a) all assets (other than cash, Cash Equivalents, marketable securities, Real
Properties and intangible assets) of the Consolidated Parties, minus (b) all
liabilities (other than Indebtedness and intangible liabilities) of the
Consolidated Parties.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate

 

20



--------------------------------------------------------------------------------

and is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pier House Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of either the Pier House Resort and Spa located in Key West,
Florida or the direct or indirect Equity Interests in the owner thereof,
pursuant to the terms of the Pier House Option Agreement, with such changes as
shall not materially adversely affect the interests of the Lenders; provided
that the Pier House Option Agreement may not be amended to extend the Option
Termination Date (as defined therein).

“Pier House Option Agreement” means that certain Option Agreement, dated as of
November 19, 2013, by and among Borrower, Ashford Trust, Ashford Prime TRS and
Ashford Trust TRS, with respect to the Pier House Resort and Spa, as in effect
on the date hereof.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent, the
Borrower or any ERISA Affiliate or any such Plan to which the Parent, the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

“Pledged Debt Instruments” has the meaning specified in Section 1 of the
Security Agreement.

“Pledged Equity” means the Pledged Shares and the Pledged Interests, each as
defined in Section 1 of the Pledge Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any Subsidiary
or JV Subsidiary or in which any such Person has an interest at such time; and
“Real Property” means any one of such Real Properties.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Documents” means (i) the Separation and Distribution Agreement,
(ii) the Advisory Agreement, (iii) that certain Ashford Prime Hotel Master
Management Agreement, dated as of November 19, 2013, by and between Ashford
Prime TRS and Remington Lodging & Hospitality, LLC, (iv) that certain Mutual
Exclusivity Agreement, dated as of November 19, 2013, by and among Parent,
Borrower, and Remington Lodging & Hospitality, LLC, (v) that certain Option
Agreement, dated as of November 19, 2013, by and among Borrower, Ashford Trust,
Ashford Prime TRS and Ashford Trust TRS, with

 

21



--------------------------------------------------------------------------------

respect to the Marriott Crystal Gateway, (vi) the Pier House Option Agreement,
and (vii) that certain Right of First Offer Agreement, dated as of November 19,
2013, by and between AHT and Parent.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amount that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other executive
officer of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding dividends and distributions payable
in equity interests) with respect to any capital stock or other Equity Interest
of the Parent, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Parent’s shareholders, partners or members (or the equivalent Person
thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

22



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI and
Article VII that is entered into by and between any Loan Party and any Hedge
Bank that expressly provides that it is secured by the Collateral.

“Secured Indebtedness” means, for any given calculation date, without
duplication, the total aggregate principal amount of any Indebtedness of the
Consolidated Parties on a consolidated basis that is secured in any manner by
any Lien. The Borrower’s pro rata share of Secured Indebtedness of a JV
Subsidiary shall be included in the determination of Secured Indebtedness.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks under any Secured Hedge Agreement, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement, dated November 8, 2013, by and between AHT, Ashford
Trust, Ashford Trust TRS, Parent, Borrower, and Ashford Prime TRS.

“Shareholders’ Equity” means, as of any date of determination, the consolidated
shareholders’ equity of the Consolidated Parties as of that date determined in
accordance with GAAP.

“Significant Acquisition” means the acquisition (in one or a series of
transactions) of assets or Equity Interests of a Person or any division, line of
business or business unit of a Person for an aggregate consideration of equal to
or greater than $50,000,000.

“Single Purpose Entity” means a Person (other than an individual) that (a) owns
one or more properties or assets, (b) is engaged only in the business of owning,
developing and/or leasing such properties or assets, and (c) receives
substantially all of its gross revenues from such properties or assets. In
addition, if the assets of a person consists solely of (i) equity interests in
one or more Single Purpose Entities and (ii) cash and other assets of nominal
value incidental to such person’s ownership of the other Single Purpose
Entities, such person shall also be deemed to be a Single Purpose Entity.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they

 

23



--------------------------------------------------------------------------------

mature, (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital, and (e) such Person is able to
pay its debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Spin-Off” means a series of one or more transactions by AHT and its Affiliates
to give effect to the public spin-off of Parent as announced by AHT on June 17,
2013, the general terms of which are described in the filings of AHT with the
SEC dated June 17, 2013, June 19, 2013, June 21, 2013, and June 26, 2013, as
same may be amended or supplemented from time to time.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other entity in respect of which 100% of the Equity Interests therein
are at the time directly or indirectly owned or controlled by such Person or one
or more other Subsidiaries of such Person. As used in this Agreement, the
Borrower shall be deemed a Subsidiary of Parent. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other netting or master agreement (any such
netting or master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

24



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Total Asset Value” means the sum of all of the following (without duplication)
of the Consolidated Parties: (a) cash, Cash Equivalents and marketable
securities, plus (b) the undepreciated GAAP book value of all Real Properties,
plus (c) Other Net Assets. The Borrower’s pro rata share of Total Asset Value of
a JV Subsidiary shall be included in the determination of Total Asset Value.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the consummation of the Spin-Off, (b) the
entering into by the Loan Parties and their applicable Subsidiaries and
Controlled JV Subsidiaries of the Loan Documents and the Related Documents to
which they are or are intended to be a party, and (c) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unpledgeable Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or

 

25



--------------------------------------------------------------------------------

being a beneficial owner of a Subsidiary holding title to or beneficially owning
such assets (but having no material assets other than such beneficial ownership
interests) and (ii) the Equity Interests in which may not be pledged as security
to any Person pursuant to restrictions contained in (x) any document, instrument
or agreement evidencing such Secured Indebtedness or (y) such Subsidiary’s
organizational documents included as a condition or anticipated condition to the
extension of such Secured Indebtedness, (b) any JV Subsidiary of which more than
5% of the outstanding Equity Interests are owned by another person and the
Equity Interests of such JV Subsidiary may not be pledged as security to any
Person without the consent of such other person, and (c) any Subsidiary of an
entity described in clause (a) or (b) above.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date of determination, without duplication,
all cash and Cash Equivalents, cash held by property managers, amounts
representing “Marketable Securities” and “Due From Third Party Hotel Managers”
(as set forth on the balance sheet of the Parent) of the Parent and its
Subsidiaries, including its pro rata share of such amounts of any JV
Subsidiaries.

“Unsecured Indebtedness” means all Indebtedness of the Consolidated Parties
which is not Secured Indebtedness. The Borrower’s pro rata share of Unsecured
Indebtedness of a JV Subsidiary shall be included in the determination of
Unsecured Indebtedness.

“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:

 

Daily Usage

   Unused Rate  

<50%

     0.35 % 

³50%

     0.25 % 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3) or (4).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or

 

26



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries and or Controlled JV Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
except as otherwise provided in Section 11.01(d)); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Consolidated Leverage Ratio Calculation Conventions. Notwithstanding the
above, the parties hereto acknowledge and agree that, for purposes of all
calculations made under the financial covenants set forth in Section 7.11(e),
(i) after consummation of any Disposition (A) income statement items (whether
income or expense) and capital expenditures attributable to

 

27



--------------------------------------------------------------------------------

the property disposed of or removed shall, to the extent not otherwise excluded
in such income statement items for the Consolidated Parties and the JV
Subsidiaries, as applicable, in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01, be excluded as of the first day of the
applicable period and (B) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(ii) after consummation of any acquisition (A) income statement items (whether
positive or negative) and capital expenditures attributable to the Person or
property acquired shall, to the extent not otherwise included in such income
statement items for the Consolidated Parties and the JV Subsidiaries, as
applicable, in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01, be included to the extent relating to any period
applicable in such calculations, (B) to the extent not retired in connection
with such acquisition, Indebtedness of the Person or property acquired shall be
deemed to have been incurred as of the first day of the applicable period,
(iii) in connection with any incurrence of Indebtedness, any Indebtedness which
is retired in connection with such incurrence shall be excluded and deemed to
have been retired as of the first day of the applicable period and (iv) pro
forma adjustments may be included to the extent that such adjustments would give
effect to items that are (1) directly attributable to the relevant transaction,
(2) expected to have a continuing impact on the Consolidated Parties and the JV
Subsidiaries, as applicable, and (3) factually supportable (in Administrative
Agent’s reasonable judgment).

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Article II.

The Commitments and Credit Extensions

2.01 The Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and

 

28



--------------------------------------------------------------------------------

reborrow under this Section 2.01. Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Revolving Loans, and (ii) on the requested date of any Borrowing of Base Rate
Revolving Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Revolving Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice for a Revolving Credit
Borrowing, then the applicable Revolving Credit Loans shall be made as a Base
Rate Loan. Notwithstanding anything contained herein to the contrary, if the
Borrower fails to give a timely notice requesting a conversion or continuation
of a Eurodollar Rate Loan, then the Eurodollar Rate Loan shall be automatically
continued as a Eurodollar Rate Loan with an Interest Period of one month. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Credit Loans. In the case of a Revolving Credit Borrowing,
each Lender shall make the amount of its Revolving Credit Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit

 

29



--------------------------------------------------------------------------------

Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five
Interest Periods in effect with respect to Revolving Credit Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries or Controlled JV
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries or Controlled
JV Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

30



--------------------------------------------------------------------------------

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent, the L/C
Issuer, and the Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

31



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary or
Controlled JV Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in

 

32



--------------------------------------------------------------------------------

accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

33



--------------------------------------------------------------------------------

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

34



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice ).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

35



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary or Controlled JV Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries or Controlled JV Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower

 

36



--------------------------------------------------------------------------------

shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, each Letter of Credit shall provide that the rules of the ISP shall
apply to each standby Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Borrower for, and the L/C Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

37



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, equal to the greater of (i) $1,250
and (ii) 0.125% computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries and Controlled JV Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary or a
Controlled JV Subsidiary, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries and Controlled JV Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries and such Controlled JV Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the

 

38



--------------------------------------------------------------------------------

fact that such Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Revolving Credit Exposure of any Lender at such time shall not exceed
such Lender’s Commitment, and provided further that (y) the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Revolving
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender

 

39



--------------------------------------------------------------------------------

shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount, and to such extent, the Swing Line Loan shall be deemed repaid. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

 

40



--------------------------------------------------------------------------------

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) one Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Revolving
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by

 

41



--------------------------------------------------------------------------------

the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000 or if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin that applies to
a Base Rate Loan.

 

42



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
fee equal to the Unused Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.17. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments for purposes of determining the unused fee. The unused fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The unused fee
shall be calculated quarterly in arrears, and if there is any change in the
Unused Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Unused Rate separately for each period during such quarter
that such Unused Rate was in effect.

 

43



--------------------------------------------------------------------------------

(b) Other Fees.

(i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Borrower, the Parent or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Parent as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative

 

44



--------------------------------------------------------------------------------

Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) Clawback.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative,

 

45



--------------------------------------------------------------------------------

processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

46



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. Subject to Section 2.15(e), if any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving
Credit Loans made by it, or the participations in L/C Obligations or in Swing
Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Credit Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Credit Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Controlled JV Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

  2.14 Extension of Maturity Date.

(a) Notice of Extension. The Borrower may, on two occasions, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
120 days and not later than 60 days prior to the Maturity Date then in effect
hereunder (the “Existing Maturity Date”), extend the Maturity Date to the
Extended Maturity Date.

(b) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of Borrower dated as of the Existing Maturity Date signed by a Responsible
Officer of Borrower (i) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such extension and

 

47



--------------------------------------------------------------------------------

(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Existing Maturity Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. In addition, on
or before the Existing Maturity Date, Borrower shall pay to Administrative
Agent, for the pro rata account of each Lender in accordance with their
respective Applicable Percentages, an extension fee equal to 0.25% of the
Aggregate Commitments as of such date, which fee shall, when paid, be fully
earned and non-refundable under any circumstances.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.01 to the contrary.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $150,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000 and, if
greater than $10,000,000, in whole increments of $1,000,000 in excess thereof,
unless the Administrative Agent and the Borrower agree otherwise. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of Borrower dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of Borrower (x) certifying and
attaching the resolutions adopted by the applicable Loan

 

48



--------------------------------------------------------------------------------

Party approving or consenting to such increase, and (y) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrower
shall prepay any Revolving Credit Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02, or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17, or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations

 

49



--------------------------------------------------------------------------------

for which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this

 

50



--------------------------------------------------------------------------------

Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with their
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which such Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s

 

51



--------------------------------------------------------------------------------

Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Article III.

Taxes, Yield Protection and Illegality

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full

 

52



--------------------------------------------------------------------------------

amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting

 

53



--------------------------------------------------------------------------------

the obligation of the Loan Parties to do so), (y) the Administrative Agent and
the Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06 (d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed

 

54



--------------------------------------------------------------------------------

originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be

 

55



--------------------------------------------------------------------------------

prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

 

56



--------------------------------------------------------------------------------

replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Revolving Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan (in each case with respect to clause (a) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

57



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the

 

58



--------------------------------------------------------------------------------

case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London

 

59



--------------------------------------------------------------------------------

interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

Article IV.

Conditions Precedent To Credit Extensions

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent either prior to or
substantially contemporaneously with such initial Credit Extension:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, in each case
sufficient in number for distribution to the Administrative Agent, each Lender,
and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

 

60



--------------------------------------------------------------------------------

(iii) a security agreement, in substantially the form of Exhibit G (together
with each other security agreement and supplement delivered pursuant to
Section 6.12, in each case as amended, the “Security Agreement”) and a pledge
agreement, in substantially the form of Exhibit H (together with each other
pledge agreement and supplement delivered pursuant to Section 6.12, in each case
as amended, the “Pledge Agreement”), in each case duly executed by each Loan
Party, together with:

(A) the certificates, if any, representing the Pledged Equity referred to
therein that is represented by a certificate (within the meaning of
Section 8-102(4) of the UCC) accompanied by undated stock powers executed in
blank and the instruments, if any, evidencing the Pledged Debt that is evidenced
by an instrument (within the meaning of Section 9-102(47) of the UCC) indorsed
in blank,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Collateral Documents, covering the Collateral described in the Collateral
Documents,

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in
clause (B) above and all other effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Collateral Documents that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby,

(E) the Deposit Account Control Agreements and the Securities Account Control
Agreement, in each case as referred to in the Security Agreement and duly
executed by the appropriate parties, and

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create a perfected first-priority Lien
(subject to Liens permitted by Section 7.01) in the Collateral has been taken
(including receipt of duly executed payoff letters, UCC-3 termination statements
and landlords’ and bailees’ waiver and consent agreements);

(iv) to the extent requested by Administrative Agent, lien searches in the name
of each Loan Party, and any other name(s) as Administrative Agent may deem
appropriate in such Loan Party’s jurisdiction of formation and each state or
jurisdiction where such Loan Party maintains an office or has real property,
showing no financing statements or other Lien instruments of record except for
Liens created or permitted by the Loan Documents or Liens being released on the
Closing Date;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible

 

61



--------------------------------------------------------------------------------

Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of formation and each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(vii) certificates attesting to the Solvency of each Loan Party before and after
giving effect to the Transaction, from its chief financial officer;

(viii) a favorable opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit I and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(x) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Historical Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(C) a pro forma calculation of the Consolidated Leverage Ratio as of the Closing
Date;

(xi) certified copies of each of the Related Documents, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall request;

(xii) a duly completed Compliance Certificate prepared on a pro forma basis as
of the last day of the fiscal quarter of the Borrower ended September 30, 2013,
signed by a Responsible Officer of the Borrower and the Parent; and

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

 

62



--------------------------------------------------------------------------------

(c) The Administrative Agent and Lenders shall have received and be reasonably
satisfied with the Historical Financial Statements.

(d) The Administrative Agent shall have received evidence satisfactory to it
that the Separation and Distribution Agreement, substantially in the form
delivered to the Lenders prior to the Closing Date, shall have been executed and
delivered by the parties thereto and the Spin-Off shall have been consummated on
the terms and conditions set forth in such Separation and Distribution Agreement
and in compliance with all applicable requirements of Law.

(e) The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent and such
Lender require in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act (as hereafter defined).

(f) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except for changes in factual circumstances not prohibited under the
Loan Documents, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

63



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article V.

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries and JV Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents and Related
Documents to which it is a party and consummate the Transaction, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document and Related Document to which such Person
is or is to be a party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Related
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except as may be provided in any “transfer” or “change of control” provision or
other similar change in ownership provision in the organizational documents of
the Subsidiaries and the JV Subsidiaries, Equity Interests in which are included
in the Pledged Equity, that would apply to the exercise by Administrative Agent
or any Lender of any rights or remedies with respect to such Pledged Equity. The
Spin-Off has been consummated in accordance with the Separation and Distribution
Agreement and applicable Law.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to Debtor Relief Laws and
principles of equity, whether applied in a court of law or equity.

 

64



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Historical Financial Statements (i) were prepared in accordance with
certain historical information of AHT with adjustments as set forth in the
filing of AHT with the SEC dated June 19, 2013, as amended or supplemented;
(ii) fairly present the pro forma financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Consolidated Parties dated
September 30, 2013, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the Historical Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Parent and the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or JV Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement, any other
Loan Document, any Related Document or the consummation of the Transaction, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary or JV Subsidiary thereof,
of the matters described in Schedule 5.06.

5.07 No Default. Neither any Loan Party nor any Subsidiary or and JV Subsidiary
thereof is in default under or with respect to, or a party to, any Material
Contract. No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by the Transaction, this
Agreement, or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) Each Loan Party and each of its Subsidiaries and JV Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) As of the date hereof, Schedule 5.08(b) sets forth a complete and accurate
list of all Liens on the property or assets of each Loan Party and each of its
Subsidiaries and JV Subsidiaries securing Indebtedness in excess of $1,000,000
in outstanding principal amount, showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary or JV Subsidiary
subject thereto. The property of each Loan Party and each of its Subsidiaries
and JV Subsidiaries

 

65



--------------------------------------------------------------------------------

is subject to no Liens, other than Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.

(c) As of the date hereof, Schedule 5.08(c) sets forth a complete and accurate
list of all real property owned or ground leased by each Loan Party and each of
its Subsidiaries and JV Subsidiaries, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, and record owner. Each
Loan Party and each of its Subsidiaries and JV Subsidiaries has good, marketable
and insurable fee simple or ground leasehold title to the real property owned by
such Loan Party or such Subsidiary or JV Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.

(d) As of the date hereof, Schedule 5.08(d) sets forth a complete and accurate
list of all Investments constituting loans held by any Loan Party or any
Subsidiary or JV Subsidiary of a Loan Party on the date hereof, showing as of
the date hereof the amount, obligor or issuer and maturity, if any, thereof.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries and JV Subsidiaries
conducted in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Parent and the Borrower have
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries or JV Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being treated, stored or disposed in violation of any
Environmental Law on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or JV Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries or JV Subsidiaries in violation of any
Environmental Law; and Hazardous Materials have not been released, discharged or
disposed of in violation of any Environmental Law on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or JV
Subsidiaries.

(c) Except as otherwise set forth on Schedule 5.09, neither any Loan Party nor
any of its Subsidiaries or JV Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries or JV Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries or JV Subsidiaries.

 

66



--------------------------------------------------------------------------------

5.10 Insurance. The properties of the Loan Parties and their respective
Subsidiaries and JV Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of any Loan Party, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary or JV
Subsidiary operates.

5.11 Taxes. The Loan Parties and their respective Subsidiaries and JV
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being disputed or contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against any Loan Party or any Subsidiary or JV Subsidiary that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary or JV
Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Parent and the Borrower, nothing
has occurred that would prevent, or cause the loss of, such tax-qualified
status. The Parent, the Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Parent and the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred and neither the Parent, nor the Borrower nor
any ERISA Affiliate is aware of any fact, event, or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Parent, the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher, and neither the
Parent, nor the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Parent, nor the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Parent, nor the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to

 

67



--------------------------------------------------------------------------------

Section 4069 or 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Parent, nor the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.13 Subsidiaries and JV Subsidiaries; Equity Interests; Loan Parties. As of the
date hereof, no Loan Party has any Subsidiaries or JV Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13. All of the
outstanding Equity Interests in such Subsidiaries and JV Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
(or a Subsidiary or JV Subsidiaries thereof) in the amounts specified on
Part (a) of Schedule 5.13 and, with respect to any Equity Interests pledged
under this Agreement, free and clear of all Liens except those created under the
Collateral Documents, and with respect to all other Equity Interests, free and
clear of all Liens except those permitted under this Agreement. As of the date
hereof, no Loan Party has any equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13. All
of the outstanding Equity Interests in each Loan Party have been validly issued,
are fully paid and nonassessable and are owned in the amounts specified on
Part (c) of Schedule 5.13 and, with respect to any Equity Interests pledged
under this Agreement, free and clear of all Liens except those created under the
Collateral Documents, and with respect to all other Equity Interests, free and
clear of all Liens except those permitted under this Agreement. Set forth on
Part (d) of Schedule 5.13 is a complete and accurate list of all Loan Parties as
of the date hereof, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
or JV Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15 Disclosure. The Parent and the Borrower have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries, JV Subsidiaries,
or any other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected

 

68



--------------------------------------------------------------------------------

financial information, the Parent and the Borrower represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary or JV Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being disputed or contested in good faith
by appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.. Each Loan Party and each of its
Subsidiaries and JV Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except to the
extent the absence of any such IP Rights could not reasonably be expected to
have a Material Adverse Effect. To the best knowledge of the Parent and the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries or JV Subsidiaries
infringes upon any rights held by any other Person. Except as specifically
disclosed in Schedule 5.17, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Parent and the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries and Controlled JV Subsidiaries on a consolidated basis, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries or JV Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Parent, the Borrower or any of
their respective Subsidiaries or JV Subsidiaries as of the Closing Date and
neither the Parent, nor the Borrower nor any Subsidiary or JV Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.22 OFAC. Neither the Parent, nor the Borrower, nor any of their respective
Subsidiaries or JV Subsidiaries, nor, to the knowledge of the Parent, the
Borrower and their respective Subsidiaries and JV Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity currently the subject of any Sanctions, nor is the Parent, the
Borrower or any Subsidiary or JV Subsidiary located, organized or resident in a
Designated Jurisdiction.

 

69



--------------------------------------------------------------------------------

5.23 Nature of Business. As of the Closing Date, the Consolidated Parties are
engaged in the business of acquiring, financing, owning, and operating hotel
properties, together with other business activities incidental thereto.

Article VI.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Parent and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each Subsidiary and Controlled JV Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (who will deliver
same to each Lender), in form and detail satisfactory to the Administrative
Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, (or, if earlier, 15 days from the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ended December 31, 2013), a consolidated
balance sheet of the Consolidated Parties and the Controlled JV Subsidiaries as
of the end of such fiscal year, the related consolidated statements of income or
operations of the Parent for such fiscal year, and the related consolidated
statements of changes in shareholders’ equity and cash flows of the Parent for
such fiscal year, setting forth in each case in comparative form, as applicable,
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended March 31, 2014), a consolidated balance sheet of the
Consolidated Parties and the Controlled JV Subsidiaries as at the end of such
fiscal quarter, the related consolidated statements of income or operations for
such quarter and for the portion of the Parent’s fiscal year then ended, and the
related statements of changes in shareholders’ equity and cash flows of the
Parent for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, setting forth in each case in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Consolidated Parties
and the Controlled JV Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent and the Borrower shall not be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Parent and the Borrower to
furnish the information and materials described in Sections 6.01(a) and
(b) above at the times specified therein.

 

70



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
will deliver same to each Lender), in form and detail satisfactory to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent (which delivery may, unless the Administrative Agent requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries or Controlled JV
Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries or Controlled JV Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e) as soon as available, and after any request by the Administrative Agent or
any Lender within 30 days after the end of each fiscal year of the Parent, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and Controlled JV
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary or Controlled JV Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary or Controlled JV
Subsidiary thereof;

(g) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary or Controlled JV Subsidiary thereof, copies of all notices,
requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any Related Document or
instrument, indenture, loan or credit or similar agreement regarding or related
to any breach or default by any party thereto or any other event that could
materially impair the value of the interests or the rights of any Loan Party or
otherwise have a Material Adverse Effect and, from time to time upon request by
the Administrative Agent, such information and reports regarding the Related
Documents and such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;

 

71



--------------------------------------------------------------------------------

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries or Controlled JV Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect; and

(i) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary or Controlled JV
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower posts such documents, or provides a link thereto on the
Parent’s or the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Parent’s or
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper or emailed copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificate, the Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arranger may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Parent or the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent, the Borrower or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Parent and the Borrower hereby agree
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Parent and the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent, the Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

  6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

 

72



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including as a result of (i) any breach or
non-performance of, or any default under, a Material Contract of the Parent, the
Borrower or any Subsidiary or JV Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Parent, the Borrower or any
Subsidiary or JV Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Parent, the Borrower or any Subsidiary or JV Subsidiary, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary or JV Subsidiary thereof,
including any determination by the Parent or the Borrower referred to in
Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and the
Borrower have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge (or bond or insure against) as
the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being disputed
or contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Parent,
the Borrower or such Subsidiary or Controlled JV Subsidiary; and (b) all lawful
claims of materialmen and mechanics, for labor, materials and supplies which, if
unpaid, would by law become a Lien upon its property, unless the same are being
disputed or contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Parent, the Borrower or such Subsidiary or Controlled JV Subsidiary.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Parent or the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same

 

73



--------------------------------------------------------------------------------

or similar business, of such types and in such amounts (and including
deductibles and exclusions) as are customarily carried under similar
circumstances by such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being disputed or
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent, the Borrower or such Subsidiary or Controlled
JV Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent, the
Borrower or such Subsidiary or Controlled JV Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Parent and the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent and the Borrower; provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Parent and the Borrower at any time
during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures and other general corporate purposes (including,
without limitation, property acquisitions) not in contravention of any Law or of
any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
or JV Subsidiary to which more than 5.0% of the assets constituting the Total
Asset Value is attributable on an individual basis (other than an Excluded
Subsidiary, any CFC or a Subsidiary that is held directly or indirectly by a
CFC) by any Loan Party, then the Borrower shall, within 30 days after such
formation or acquisition, at the Borrower’s expense:

(i) cause such Subsidiary or JV Subsidiary, and cause each direct and indirect
parent of such Subsidiary or JV Subsidiary (if it has not already done so), to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ obligations under the Loan Documents,

(ii) furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary or JV Subsidiary, in detail satisfactory to the
Administrative Agent,

(iii) cause such Subsidiary or JV Subsidiary and each direct and indirect parent
of such Subsidiary or JV Subsidiary (if it has not already done so) to duly
execute

 

74



--------------------------------------------------------------------------------

and deliver to the Administrative Agent supplements to the Security Agreement
and Pledge Agreement and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all instruments specified in Section 4.01(a)(iii)); provided, any
such supplements to the Pledge Agreement or other pledge agreements shall not be
required with respect to any Equity Interests in such Subsidiary or JV
Subsidiary or other direct or indirect parent of such Subsidiary or JV
Subsidiary that constitutes an Unpledgeable Subsidiary,

(iv) cause such Subsidiary or JV Subsidiary and each direct and indirect parent
of such Subsidiary or JV Subsidiary (if it has not already done so) to take
whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to supplements to the Security Agreement and
Pledge Agreement and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms, and

(v) deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request.

(b) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, supplements to the Security Agreement and Pledge Agreement,
and other security and pledge agreements.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Parent, nor the Borrower nor any of their respective Subsidiaries or Controlled
JV Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
disputed or contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by

 

75



--------------------------------------------------------------------------------

applicable law, subject any Loan Party’s or any of its Subsidiaries’ or
Controlled JV Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries or Controlled JV Subsidiaries is or is to
be a party, and cause each of its Subsidiaries and Controlled JV Subsidiaries to
do so.

6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Parent, the Borrower or any of their respective Subsidiaries or Controlled JV
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries and
Controlled JV Subsidiaries to do so, except, in any case, where the failure to
do so, either individually or in the aggregate, could not be reasonably likely
to have a Material Adverse Effect.

6.16 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the Uniform Commercial Code in any jurisdiction
by or on behalf of the Secured Parties, deliver to the Administrative Agent
completed requests for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Loan Party as debtor, together with copies of such other financing statements.

6.17 Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it and,
except where either a replacement for such Material Contract has been or is
being obtained or such Material Contract is being terminated in connection with
a breach or reasonable uncertainty concerning ongoing performance by the
counterparty thereunder, maintain each such Material Contract in full force and
effect.

6.18 Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, any Cash Collateral Accounts with Bank of America or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.

6.19 Maintenance of Listing. Maintain at least one class of common shares of the
Parent having trading privileges on the New York Stock Exchange or which is the
subject of price quotations in the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System.

Article VII.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Each of the Parent and the Borrower shall not, nor
shall it permit any Subsidiary or Controlled JV Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform

 

76



--------------------------------------------------------------------------------

Commercial Code of any jurisdiction a financing statement that names the Parent,
the Borrower or any of its Subsidiaries or Controlled JV Subsidiaries as debtor,
or assign any accounts or other right to receive income, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals, amendments, modifications or extensions thereof;

(c) Liens for taxes not yet due or which are being disputed or contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being disputed or contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person, or
which are otherwise subject to a bond or insured against;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, leases, rights-of-way, restrictions and other encumbrances
affecting real property which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); and

(i) Liens securing Indebtedness not prohibited under Section 7.02.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
unless immediately prior to the assumption, incurring or becoming obligated in
respect thereof, or immediately thereafter and after giving effect thereto, no
Default is or would be in existence.

7.03 Investments. Make or hold any Investment, other than those which are in the
lines of businesses of the Parent, the Borrower and the Guarantors as of the
date hereof, or those substantially related or incidental thereto (for the sake
of clarity, acquiring and owning retail and/or commercial space acquired as part
of an acquisition consisting primarily of assets otherwise permitted to be
acquired or held pursuant to this Section 7.03 shall be considered substantially
related or incidental to the lines of businesses of the Parent, the Borrower and
the Guarantors as of the date hereof), and unless immediately prior to making
such Investment, and immediately thereafter and after giving effect thereto, no
Default is or would be in existence, subject to the following additional
restrictions:

(a) The Borrower and the Guarantors shall not make or hold Investments:

 

77



--------------------------------------------------------------------------------

(i) in real properties consisting of undeveloped or speculative land (valued at
cost for purposes of this clause) with an aggregate value greater than 5% of
Total Asset Value;

(ii) in development properties (valued at cost for purposes of this clause) with
an aggregate value greater than 5% of Total Asset Value;

(iii) in JV Subsidiaries that are not consolidated with Parent under GAAP
(valued at cost for purposes of this clause) with an aggregate value greater
than 25% of Total Asset Value;

(iv) in mortgage and mezzanine loans and notes receivables (valued at cost for
purposes of this clause) with an aggregate value greater than 10% of Total Asset
Value; and

(v) such that the collective aggregate value of the Investments owned pursuant
to items (i) through (iv) of this clause (a) at any time exceeds 25% of Total
Asset Value.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary or Controlled JV Subsidiary may merge with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries or Controlled JV Subsidiaries, provided
that when any Subsidiary is merging with a Controlled JV Subsidiary, such
Subsidiary shall be the continuing or surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party
(other than the Parent);

(c) any Subsidiary or Controlled JV Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary or Controlled JV
Subsidiary that is not a Loan Party or (ii) to a Loan Party; and

(d) any Investment, hotel property or other asset owned by a Subsidiary or JV
Subsidiary, or the direct or indirect Equity Interests of any Subsidiary or JV
Subsidiary, may be Disposed of;

provided, however, that (x) in the case of any such merger or consolidation in
which the Parent or the Borrower is a party, the Parent or Borrower, as the case
may be, shall be the surviving entity, and (b) in no event shall Parent or
Borrower dissolve or liquidate or Dispose of all or substantially all of its
assets.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property or property determined by
Borrower to no longer be necessary in the business or operations of Borrower or
its Subsidiaries

 

78



--------------------------------------------------------------------------------

or JV Subsidiaries (or its Subsidiaries), whether now owned or hereafter
acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or personal property to the extent that (i) such
property is replaced with similar replacement property or exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property; and

(d) Dispositions not prohibited by Section 7.04.

7.06 Restricted Payments. Declare or make any Restricted Payment if an Event of
Default has occurred and is continuing or if an Event of Default would result
from the making of any Restricted Payment, provided, that so long as no Event of
Default has occurred and is continuing under Sections 8.01(a) or 8.01(f),
Restricted Payments in the minimum amount required in order for the Parent to
maintain its REIT status may be made.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries and Controlled JV Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms as would be obtainable by the
Borrower or such Subsidiary or Controlled JV Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.

7.09 Burdensome Agreements. With respect to Borrower or any Guarantor, enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that (a) limits the ability (i) of such Person to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, except for any agreement
in effect (A) on the date hereof and set forth on Schedule 7.09 or (B) at the
time any such Person becomes a Subsidiary or Controlled JV Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary or Controlled JV Subsidiary of the
Borrower, (ii) of such Person to Guarantee the Indebtedness of the Borrower or
(iii) of the Borrower or any Guarantor to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted hereunder solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth, at
any time, to be less than the sum of (i) $241,431,000, and (ii) an amount equal
to 75% of the

 

79



--------------------------------------------------------------------------------

net equity proceeds received by the Consolidated Parties after the Closing Date
by reason of the issuance and sale of Equity Interests in Parent.

(b) Consolidated Recourse Indebtedness Limitation. Permit Consolidated Recourse
Indebtedness (other than any Consolidated Recourse Indebtedness under this
Agreement) to, at any time, exceed $50,000,000.

(c) Secured Indebtedness on Real Property Limitation. Permit any Secured
Indebtedness that is secured by a Real Property to exceed 70% of the as-is
appraised value of the Real Property securing such Secured Indebtedness as
determined by the appraisal obtained by the applicable lender at the time such
Secured Indebtedness is incurred; provided that, this clause (c) shall not apply
to any Secured Indebtedness existing on the Closing Date that is secured by the
Initial Properties or the Marriott Crystal Gateway hotel in Arlington, Virginia.

(d) Maximum Variable Rate Indebtedness. Permit the Indebtedness of the
Consolidated Parties (other than any Indebtedness under this Agreement) that
accrues interest at a variable rate that is not subject to a “cap,” “collar,”
“swap” or other similar arrangement to, at any time, exceed 25% of Consolidated
Funded Indebtedness.

(e) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during the following periods to be greater than the ratio set forth below
opposite such period:

 

Period

   Maximum
Consolidated
Leverage Ratio

Closing Date through November 30, 2014

   7.00 to 1.0

December 1, 2014 through November 30, 2015

   6.50 to 1.0

December 1, 2015 and thereafter

   5.75 to 1.0

Notwithstanding the provisions of this Section 7.11(e) to the contrary,
following a Significant Acquisition, it shall not be a Default under this
Agreement if the Consolidated Parties are not in compliance with the
requirements of this Section 7.11(e) once after November 30, 2014 and prior to
the Initial Maturity Date (the “Permitted Non-Compliance Period”); provided,
however, that (i) the total amount of time that the Permitted Non-Compliance
Period shall exist shall be no more than three (3) fiscal quarters following a
Significant Acquisition (for clarification, if the Significant Acquisition
occurs during any given fiscal quarter, such fiscal quarter shall count for
purposes of the foregoing) and (ii) during the Permitted Non-Compliance Period,
the Consolidated Leverage Ratio for the period from December 1, 2014 through
November 30, 2015 shall not exceed 7.00 to 1.0, and at any time thereafter shall
not exceed 6.25 to 1.0.

(f) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time during the following periods to be less than
the ratio set forth below opposite such period:

 

80



--------------------------------------------------------------------------------

Period

   Minimum
Consolidated
Fixed Charge
Coverage Ratio

Closing Date through November 30, 2014

   1.15 to 1.0

December 1, 2014 through November 30, 2015

   1.25 to 1.0

December 1, 2015 and thereafter

   1.35 to 1.0

For purposes of this Section 7.11, amounts and effects of the Pier House
Acquisition shall be excluded from the calculation of the financial covenants
set forth in this Section 7.11 for the first four (4) fiscal quarters following
the Pier House Acquisition (for clarification, if the Pier House Acquisition
occurs during any given fiscal quarter, such fiscal quarter shall count for
purposes of the foregoing).

7.12 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset other than normal replacements and maintenance which are properly
charged to current operations and other reasonable and customary capital
expenditures made in the ordinary course of the business of the Parent and its
Subsidiaries and Controlled JV Subsidiaries.

7.13 Organization Documents. Amend any of its Organization Documents in any
manner that would adversely affect any Loan Party’s ability to pay its
Obligations hereunder or materially and adversely impairs any rights or remedies
of Administrative Agent or any Lender under the Loan Documents or applicable
Laws.

7.14 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year.

7.15 Related Documents. Take any action in connection with any Related Document
that would impair the rights or interests of the Administrative Agent or any
Lender.

7.16 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, Controlled JV Subsidiary, joint venture partner or other individual
or entity, to fund any activities of or business with any individual or entity,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

Article VIII.

Events of Default and Remedies

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Borrowing or deposit any funds as Cash Collateral in respect of L/C Obligations,
or (ii) pay within three Business Days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) pay
within five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

81



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails in any material respect to perform or
observe any term, covenant or agreement contained in any of Section 6.05, 6.10,
6.11, 6.16, 6.18 or Article VII; or

(c) Other Defaults. (i) The Borrower fails in any material respect to perform or
observe any term, covenant or agreement contained in any of Sections 6.01, 6.02,
and 6.03 and such failure continues for 30 days, or (ii) any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b), or (c)(i) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days or such
longer period, which longer period shall not exceed 60 days (and the aggregate
period shall not exceed 90 days), as shall be reasonably necessary to effectuate
a cure of such failure so long as Borrower acts with diligence and in good faith
to cure such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary or Controlled JV
Subsidiary thereof (A) fails to make any payment when due, after giving effect
to any applicable cure or grace periods, (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount (or more than $200,000,000 in the case of Indebtedness that is not
Consolidated Recourse Indebtedness), or (B) fails to observe or perform any
other agreement or condition relating to any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount (or more than $200,000,000 in the
case of Indebtedness that is not Consolidated Recourse Indebtedness) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, after giving effect to any applicable cure
or grace periods, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary or Controlled JV Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary or Controlled JV Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party, such Subsidiary, or such Controlled JV Subsidiary as a result thereof is
greater than the Threshold Amount (or more than $200,000,000 if such payment
obligation does not constitute Consolidated Recourse Indebtedness); or

 

82



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party(i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage) that remains unpaid, stayed or dismissed for more
than 60 days, or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person disputes or contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

 

83



--------------------------------------------------------------------------------

(m) REIT Status. The Parent shall, for any reason, lose or fail to maintain its
status as a REIT.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents, at law, in equity, or otherwise;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have become immediately due and payable and the
L/C Obligations have been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.16 and 2.17 be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan

 

84



--------------------------------------------------------------------------------

Documents, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuer and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, and, to the extent possible,
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Article IX.

Administrative Agent

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

85



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or Controlled JV Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as

 

86



--------------------------------------------------------------------------------

shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the existence, value or sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower (unless an Event of
Default has occurred and is continuing), to appoint a successor, which shall be
a bank with an office in the United States that has capital, surplus and
undivided profits aggregating at least

 

87



--------------------------------------------------------------------------------

$100,000,000 (as of the date of such bank’s most recent financial reports), or
an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of

 

88



--------------------------------------------------------------------------------

a successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer and/or Swing Line Lender, as applicable,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

89



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Hedge Bank) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Hedge
Bank shall have been made to the extent not expressly provided in the Secured
Hedge Agreements) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) pursuant to
Section 9.11, or (iii) subject to Section 11.01, if approved, authorized or
ratified in writing by the Required Lenders;

(b) to release any Guarantor from its obligations under the Guaranty, Security
Agreement, and Pledge Agreement pursuant to Section 9.11; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Security Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty and Security Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Releases

(a) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, any
Person from any of the Guaranty and the Security Agreement so long as: (i) such
Person qualifies, or will qualify at the time of its release from the Guaranty
and the Security Agreement, as an Excluded Subsidiary or

 

90



--------------------------------------------------------------------------------

has ceased to be, or at the time of its release from the Guaranty and the
Security Agreement will cease to be, a Subsidiary or a JV Subsidiary with at
least $10,000 in assets in the aggregate; (ii) no Default shall then be in
existence or would occur as a result of such release, (iii) such Person is not a
party to any Swap Contract by virtue of which any other Person is a Hedge Bank
and (iv) the Administrative Agent shall have received such written request at
least 7 Business Days prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, the
Equity Interests in a Person from the Lien of a Pledge Agreement so long as:
(i) such Person qualifies, or will qualify at the time of the release of its
Equity Interests, as an Unpledgeable Subsidiary or has ceased to be, or at the
time of the release of its Equity Interests will cease to be, a Person with at
least $10,000 in assets in the aggregate; (ii) no Default shall then be in
existence or would occur as a result of such release; and (iii) the
Administrative Agent shall have received such written request at least 7
Business Days prior to the requested date of release. Delivery by the Borrower
to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

(c) Promptly after written request from Borrower and receipt of such supporting
documentation as Administrative Agent may request, Administrative Agent will
confirm (subject to the terms hereof) in writing that a specified Person is as
of the date of such confirmation: (i) an Unpledgeable Subsidiary and that its
Equity Interests are not subject to the Lien of the Collateral Documents and/or
(b) an Excluded Subsidiary, in either case so long as such Person qualifies as
an Unpledgeable Subsidiary or Excluded Subsidiary, as the case may be, but
subject to such Person thereafter being subject to the lien of the Collateral
Documents if it is no longer an Excluded Subsidiary or an Unpledgeable
Subsidiary. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Administrative Agent may rely solely on
the representations of Borrower. Notwithstanding the foregoing, if such
representations of Borrower are not true and correct, then to the full extent
possible under applicable law, such confirmation by Administrative Agent shall
not release, diminish or impair any Lien pursuant to the Collateral Documents or
other rights under the Loan Documents.

9.12 Secured Hedge Agreements. Except as otherwise expressly set forth herein or
in any Guaranty or any Collateral Document, no Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together

 

91



--------------------------------------------------------------------------------

with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank.

Article X.

Continuing Guaranty

10.01 Guaranty. The Parent hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
or any Secured Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof) and hereby consents to any extension of the Maturity Date
pursuant to Section 2.14 hereof or otherwise. The Administrative Agent’s books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Parent, and
conclusive for the purpose of establishing the amount of the Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Parent under this Guaranty, and the Parent
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.

10.02 Rights of Lenders. The Parent consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, the Parent consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the Parent
under this Guaranty or which, but for this provision, might operate as a
discharge of the Parent.

10.03 Certain Waivers. The Parent waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that the Parent’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting the
Parent’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Parent expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

92



--------------------------------------------------------------------------------

10.04 Obligations Independent. The obligations of the Parent hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Parent to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

10.05 Subrogation. The Parent shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments are terminated. If any amounts are paid to the Parent
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments with respect
to the Obligations are terminated. Notwithstanding the foregoing, this Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or the Parent is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Parent under this paragraph shall survive termination of this
Guaranty.

10.07 Subordination. The Parent hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Parent, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Parent as subrogee of the Secured Parties or resulting from
the Parent’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to the Parent shall be enforced and
performance received by the Parent as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Parent under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Parent or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Parent immediately upon demand by
the Secured Parties.

10.09 Condition of Borrower. The Parent acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Parent requires, and that none of the Secured Parties has any duty, and the
Parent is not relying on the Secured Parties at any time, to disclose to the
Parent any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Parent waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

93



--------------------------------------------------------------------------------

Article XI.

Miscellaneous

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(e) change the definition of “Applicable Percentage” or Sections 8.03, 2.12(a),
or 2.13 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender;

(f) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions other than releases as permitted by Section 9.11
hereof, without the written consent of each Lender; or

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary or Controlled JV Subsidiary from the Guaranty is permitted pursuant
to Section 9.10 (in which case such release may be made by the Administrative
Agent acting alone);

 

94



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.15, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Parent, the Borrower or any other Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

95



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, the Borrower, any other Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet.

 

96



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Parent, the Borrower, any other Loan
Party, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff

 

97



--------------------------------------------------------------------------------

rights in accordance with Section 11.08 (subject to the terms of Section 2.13),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all reasonable fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries or JV Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or JV
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding

 

98



--------------------------------------------------------------------------------

relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Parent and the Borrower shall not assert, and hereby waive,
and acknowledge that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor accompanied by an invoice setting forth
in reasonable detail the calculation of the amount of such demand.

 

99



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the

 

100



--------------------------------------------------------------------------------

case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
any separate revolving credit or term loan facilities provided pursuant to the
second to last paragraph of Section 11.01 on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that it is understood that it shall be reasonable for the
Borrower to withhold consent to a new assignee Lender if such new assignee
Lender is a hedge fund, private equity fund or any entity that is a direct
competitor of the Borrower and is in the hotel business) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment.

 

101



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent, the Borrower or any of their respective Affiliates or Subsidiaries
or JV Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries or
Controlled JV Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

102



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed; provided that it is
understood that it shall be reasonable for the Borrower to withhold consent to a
new participant if such new participant is a hedge fund, private equity fund or
any entity that is a direct competitor of the Borrower and is in the hotel
business) and the Administrative Agent (such consent not to be unreasonably
withheld or delayed), sell participations to any Person (other than a natural
Person, a Defaulting Lender, or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or JV Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) the consent of the Borrower and the
Administrative Agent shall not be required if such participation is sold to a
Lender, an Affiliate of a Lender or an Approved Fund, (v) the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing at the time of such sale of a participation, and (vi) the Borrower
shall be deemed to have consented to any such sale of a participation unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Sections 11.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request, to use

 

103



--------------------------------------------------------------------------------

reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 11.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

104



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 11.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or JV Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary or JV Subsidiary thereof relating to any Loan
Party or any Subsidiary or JV Subsidiary thereof or their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
any Loan Party or any Subsidiary or JV Subsidiary thereof, provided that, in the
case of information received from a Loan Party or any such Subsidiary or JV
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary or JV Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or

 

105



--------------------------------------------------------------------------------

any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

106



--------------------------------------------------------------------------------

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, if any Lender is a Defaulting Lender
or a Non-Consenting Lender or if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT

 

107



--------------------------------------------------------------------------------

(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

108



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Parent and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, and the Lenders are arm’s-length
commercial transactions between the Borrower, the Parent, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arranger, and the Lenders, on the other hand, (B) each of the Borrower
and the Parent has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
the Parent and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) the Administrative Agent and the
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
the Parent, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger nor any
Lender has any obligation to the Borrower, the Parent, any other Loan Party, or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the Parent, the other
Loan Parties and their respective Affiliates, and neither the Administrative
Agent nor the Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower, the Parent, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the Parent, and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law

 

109



--------------------------------------------------------------------------------

October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19 Time of the Essence. Time is of the essence of the Loan Documents.

11.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:   Ashford Prime OP General
Partner LLC, its general partner By:  

/s/ David Brooks

  Name:   David Brooks   Title:   Vice President ASHFORD HOSPITALITY PRIME, INC.
By:  

/s/ David Brooks

  Name:   David Brooks   Title:   Chief Operating Officer and General Counsel

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Will T. Bowers, Jr.

  Name:   Will T. Bowers, Jr.   Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Will T. Bowers, Jr.

  Name:   Will T. Bowers, Jr.   Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Joseph A. Asciolla

  Name:   Joseph A. Asciolla   Title:   Managing Director By:  

/s/ David Bowers

  Name:   David Bowers   Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ KEVIN BUDDHDEW

  Name:   KEVIN BUDDHDEW   Title:   AUTHORIZED SIGNATORY By:  

/s/ Tyler R. Smith

  Name:   Tyler R. Smith   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ JAMES ROLISON

  Name:   JAMES ROLISON   Title:   MANAGING DIRECTOR By:  

/s/ Perry Forman

  Name:   Perry Forman   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael P. Szuba

  Name:   Michael P. Szuba   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

BANK OF AMERICA, N.A.

   $ 35,000,000         23.333333333 % 

DEUTSCHE BANK AG, NEW YORK BRANCH

   $ 30,000,000         20.000000000 % 

KEYBANK NATIONAL ASSOCIATION

   $ 30,000,000         20.000000000 % 

MORGAN STANLEY BANK, N.A.

   $ 22,000,000         14.666666667 % 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

   $ 21,000,000         14.000000000 % 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 12,000,000         8.000000000 %    

 

 

    

 

 

 

Total

   $ 150,000,000         100.000000000 %    

 

 

    

 

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

Pending audit of 2008 US Federal tax returns of CHH III Tenant Parent Corp. and
its Subsidiaries, which audit is to ensure compliance of operating lease rents
with REIT rules.

 

Schedule 5.06



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

EXISTING LIENS

 

Liens on the following Properties securing Indebtedness in
excess of $1MM and Lien holder

   Date   

Borrower

   Original
Principal
Amount  

Lien holders:

Aareal Capital Corporation

Westdeutsche Immobilienbank AG

 

Real Properties:

Hilton Torrey Pines

Capital Hilton

   February 26,
2013   

CHH Torrey Pines Hotel Partners LP

CHH Capital Hotel Partners LP

   $ 199,875,000   

Lien holders:

U.S. Bank National Association, a national banking association, as Trustee for
the Registered Holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2007-C33

 

Real Properties:

Marriott Plano

Marriott Seattle

Renaissance Tampa

   April 11,
2007   

Ashford Plano-M LP

Ashford Seattle Waterfront LP

Ashford Tampa International Hotel LP

   $ 260,980,000   

Lien holders:

US Bank National Associatoin, as trustee for the registered holders of Wachovia
Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2007-C31

 

Real Properties:

Courtyard Seattle

Courtyard San Francisco

   April 11,
2007   

Ashford Seattle Downtown LP

Ashford San Francisco II LP

   $ 128,408,000   

Lien holders:

U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, NA, as Trustee, Successor to Wells Fargo Bank, N.A., as Trustee for the
registered holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2007-C32

 

Real Properties:

Courtyard Philadelphia

   April 11,
2007   

Ashford Philadelphia Annex LP

   $ 35,000,000   

Lien holders:

Philadelphia Authority for Industrial Development

   March 1,
2000   

Ashford Philadelphia Annex LP

   $ 10,000,000   

 

Schedule 5.08(b)



--------------------------------------------------------------------------------

Liens on the following Properties securing Indebtedness in
excess of $1MM and Lien holder

   Date   

Borrower

   Original
Principal
Amount

Real Properties:

Courtyard Philadelphia

        

 

Schedule 5.08(b)



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

OWNED OR GROUND LEASED REAL PROPERTY

 

    

Hotel Name

  

Owner

  

Fee Simple or Ground Leasehold

1.   

Courtyard Philadelphia Downtown

21 N. Juniper Street

Philadelphia, PA 19107-2532

   Ashford Philadelphia Annex LP    Fee Simple 2.   

Courtyard San Francisco Downtown

299 2nd Street

San Francisco, CA 94105-3123

   Ashford San Francisco II LP    Fee Simple 3.   

Courtyard Seattle Downtown – Lake Union

925 Westlake Avenue N.

Seattle, WA 98109-3524

   Ashford Seattle Downtown LP    Fee Simple 4.   

Hilton Capital

1001 16th & K St. NW

Washington, D.C. 20036

   CHH Capital Hotel Partners LP    Fee Simple 5.   

Hilton LaJolla Torrey Pines

10950 N. Torrey Pines Road

LaJolla, CA 93027-1006

   CHH Torrey Pines Hotel Partners LP    Ground Leasehold 6.   

Marriott Dallas/Plano @ Legacy Town Center

7121 Bishop Road

Plano, TX 75024-4921

   Ashford Plano-M LP    Fee Simple 7.   

Marriott Seattle Waterfront

2100 Alaskan Way

Seattle, WA 98121-3139

   Ashford Seattle Waterfront LP    Fee Simple 8.   

Renaissance Tampa at International Plaza

4200 Jim Walter Blvd.

Tampa, FL 33607-5778

   Ashford Tampa International Hotel, LP    Ground Leasehold

 

Schedule 5.08(c)



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)

EXISTING INVESTMENTS

 

Loan Party/Subsidiary/JV Subsidiary Holder

   Original Principal
Amount     

Obligor

   Maturity Date

Ashford Philadelphia Annex LP

   $ 10,000,000       Philadelphia Authority for Industrial Development   
June 30, 2018

 

Schedule 5.08(d)



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

None.

 

Schedule 5.09



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

ERISA MATTERS

Ashford Hospitality 401(k) Savings Plan.

 

Schedule 5.12(d)



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS;

LOAN PARTIES

Part A:

 

Loan Party / Subsidiary / JV Subsidiary

   State    Tax ID #    Entity
Designation   

Equity Interests Owned By

   Equity
% of
Owner     Equity
Interest
Type

Ashford HHC III LLC

   DE:    20-8532088    Loan Party    Ashford Prime OP      100 %    Member

Ashford HHC Partners III LP

   DE:    20-0442954    JV Subsidiary    Ashford HHC III LLC      0.1 %    GP   
        

 

Ashford Prime OP

     74.9 %    LP

Ashford Hospitality Prime, Inc.

   MD:    46-2488594    Loan Party    Publicly traded      N/A      Stock

Ashford Hospitality Prime Limited Partnership (“Ashford Prime OP”)

   DE:    46-2473800    Loan Party    Ashford Prime OP General Partner LLC     
0 %    GP            

 

Ashford Prime OP Limited Partner LLC

     64.5 %*    LP            

 

Ashford Hospitality Limited Partnership

     20 %*    LP            

 

Other holders of convertible units

     15.5 %*    LP

Ashford Philadelphia Annex GP LLC

   DE:    45-3844692    Subsidiary    Ashford Prime OP      100 %    Member

Ashford Philadelphia Annex LP

   DE:    52-2064094    Subsidiary    Ashford Philadelphia Annex GP LLC      0.5
%    GP            

 

Ashford Prime OP

     99.5 %    LP

Ashford Plano-M LP

   DE:    20-8544326    Subsidiary    Ashford Sapphire VII GP LLC      0.5 %   
GP            

 

Ashford Prime OP

     99.5 %    LP

Ashford Prime OP General Partner LLC

   DE:    46-2483337    Loan Party    Ashford Hospitality Prime, Inc.      100
%    Member

Ashford Prime OP Limited Partner LLC

   DE:    46-2496819    Loan Party    Ashford Hospitality Prime, Inc.      100
%    Member

Ashford Prime TRS Corporation

   DE:    46-2476437    Loan Party    Ashford Prime OP      100 %    Stock

Ashford San Francisco II LP

   DE:    20-8544548    Subsidiary    Ashford Sapphire III GP LLC      0.5 %   
GP            

 

Ashford Prime OP

     99.5 %    LP

Ashford Sapphire III GP LLC

   DE:    20-8526698    Subsidiary    Ashford Prime OP      100 %    Member

Ashford Sapphire VII GP LLC

   DE:    20-8529589    Subsidiary    Ashford Prime OP      100 %    Member

Ashford Seattle Downtown LP

   DE:    20-8544710    Subsidiary    Ashford Sapphire III GP LLC      0.5 %   
GP            

 

Ashford Prime OP

     99.5 %    LP

Ashford Seattle Waterfront LP

   DE:    20-8544360    Subsidiary    Ashford Sapphire VII GP LLC      0.5 %   
GP            

 

Ashford Prime OP

     99.5 %    LP

Ashford Tampa International Hotel, LP

   DE:    61-1437966    Subsidiary    Ashford Sapphire VII GP LLC      0.5 %   
GP            

 

Ashford Prime OP

     99.5 %    LP

Ashford TRS Philadelphia Annex LLC

   DE:    45-3844647    Subsidiary    Ashford Prime TRS Corporation      100 % 
  Member

Ashford TRS Sapphire III LLC

   DE:    20-8530480    Subsidiary    Ashford Prime TRS Corporation      100 % 
  Member

Ashford TRS Sapphire VII LLC

   DE:    20-8530511    Subsidiary    Ashford Prime TRS Corporation      100 % 
  Member

CHH III Tenant Parent Corp.

   DE:    20-0454789    JV Subsidiary    Ashford HHC Partners III LP      100 % 
  Stock

CHH Capital Hotel GP LLC

   DE:    20-0442565    JV Subsidiary    Ashford HHC Partners III LP      100 % 
  Member

 

Schedule 5.13



--------------------------------------------------------------------------------

Loan Party / Subsidiary / JV Subsidiary

   State    Tax ID #    Entity
Designation   

Equity Interests Owned By

   Equity
% of
Owner     Equity
Interest
Type

CHH Capital Hotel Partners LP

   DE:    20-0442871    JV Subsidiary   

CHH Capital Hotel GP LLC

 

Ashford HHC Partners III LP

    

 

 

0.5

 

99.5

% 

 

% 

  GP

 

LP

CHH Capital Tenant Corp.

   DE:    20-0454830    JV Subsidiary    CHH III Tenant Parent Corp.      100 % 
  Stock

CHH Torrey Pines Hotel GP LLC

   DE:    57-1194162    JV Subsidiary    Ashford HHC Partners III LP      100 % 
  Member

CHH Torrey Pines Hotel Partners LP

   DE:    20-0448951    JV Subsidiary   

CHH Torrey Pines Hotel GP LLC

 

Ashford HHC Partners III LP

    

 

 

0.5

 

99.5

% 

 

% 

  GP

 

LP

CHH Torrey Pines Tenant Corp.

   DE:    20-0454862    JV Subsidiary    CHH III Tenant Parent Corp.      100 % 
  Stock

 

* represents approximate percentage as of the closing date.

Part B:

None.

Part C:

 

Loan Party

  

Equity Interests Owned By

   Equity % of
Owner     Equity
Interest
Type

Ashford Hospitality Prime, Inc.

   Publicly traded      N/A      Stock

Ashford Hospitality Prime Limited Partnership

  

Ashford Prime OP General Partner LLC

Ashford Prime OP Limited Partner LLC

Ashford Hospitality Limited Partnership

Other holders of convertible units

    


 

 

 

0


64.5

20

15.5

% 


%* 

%* 

%* 

  GP


LP

LP

LP

Ashford Prime OP General Partner LLC

   Ashford Hospitality Prime, Inc.      100 %    Member

Ashford Prime OP Limited Partner LLC

   Ashford Hospitality Prime, Inc.      100 %    Member

Ashford Prime TRS Corporation

   Ashford Hospitality Prime Limited Partnership      100 %    Stock

Ashford HHC III LLC

   Ashford Hospitality Prime Limited Partnership      100 %    Member

 

Schedule 5.13



--------------------------------------------------------------------------------

Part D:

 

Loan Party

  

State

  

Tax ID #.

  

Chief Executive Office/
Sole Place of Business

Ashford Hospitality Prime, Inc.    MD    46-2488594    14185 Dallas Parkway, STE
1100 Dallas, TX 75254 Ashford Hospitality Prime Limited Partnership    DE   
46-2473800    14185 Dallas Parkway, STE 1100 Dallas, TX 75254 Ashford Prime OP
General Partner LLC    DE    46-2483337    14185 Dallas Parkway, STE 1100
Dallas, TX 75254 Ashford Prime OP Limited Partner LLC    DE    46-2496819   
14185 Dallas Parkway, STE 1100 Dallas, TX 75254 Ashford Prime TRS Corporation   
DE    46-2476437    14185 Dallas Parkway, STE 1100 Dallas, TX 75254 Ashford HHC
III LLC    DE    20-8532088    14185 Dallas Parkway, STE 1100 Dallas, TX 75254

 

Schedule 5.13



--------------------------------------------------------------------------------

SCHEDULE 5.17

INTELLECTUAL PROPERTY MATTERS

None.

 

Schedule 5.17



--------------------------------------------------------------------------------

SCHEDULE 7.09

BURDENSOME AGREEMENTS

None.

 

Schedule 7.09



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Ashford Hospitality Prime Limited Partnership

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attention: David Brooks

Telephone: 972.778.9207

Telecopier: 972-490-9605

Electronic Mail: dbrooks@ahtreit.com

Website Address: www.ahpreit.com

U.S. Taxpayer Identification Number: 46-2473800

PARENT:

Ashford Hospitality Prime, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attention: David Brooks

Telephone: 972.778.9207

Telecopier: 972-490-9605

Electronic Mail: dbrooks@ahtreit.com

Website Address: www.ahpreit.com

U.S. Taxpayer Identification Number: 46-2488594

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 North Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255

Attention: Markel Richardson

Telephone: 980-386-0944

Telecopier: 704-719-8128

Electronic Mail: markel.richardson@baml.com

Account No.: 1366212250600

Ref: Ashford Hospitality Prime LP

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

101 S Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255

 

Schedule 11.02 – Page 1



--------------------------------------------------------------------------------

Attention: Mollie S Canup

Telephone: 980-387-5449

Telecopier: 704-409-0011

Electronic Mail: mollie.s.canup@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 W Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Stella Rosales

Telephone: 213-417-9484

Telecopier: 888-277-5577

Electronic Mail: stella.rosales@baml.com

SWING LINE LENDER:

Bank of America, N.A.

101 North Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255

Attention: Markel Richardson

Telephone: 980-386-0944

Telecopier: 704-719-8128

Electronic Mail: markel.richardson@baml.com

Account No.: 1366212250600

Ref: Ashford Hospitality Prime LP

ABA# 026009593

 

Schedule 11.02 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 19,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Ashford Hospitality Prime Limited Partnership,
a Delaware limited partnership (the “Borrower”), Ashford Hospitality Prime,
Inc., a Maryland corporation (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned hereby requests (select one):

 

¨    A Borrowing of Revolving Credit Loans ¨    A conversion or continuation of
Revolving Credit Loans 1.    On                                          
                        (a Business Day). 2.    In the amount of
$                     3.    Comprised of
                                                                                

[Type of Loan requested]

4.    For Eurodollar Rate Loans: with an Interest Period of              months.

The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 of the Agreement.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
Borrowing.

 

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:   Ashford Prime OP General
Partner LLC, its general partner By:  

 

  Name:     Title:  

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 19,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Ashford Hospitality Prime Limited Partnership,
a Delaware limited partnership (the “Borrower”), Ashford Hospitality Prime,
Inc., a Maryland corporation (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $         .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the Swing
Line Loan.

 

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:   Ashford Prime OP General
Partner LLC, its general partner By:  

 

  Name:     Title:  

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of November 19, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, Ashford Hospitality Prime, Inc., a Maryland corporation (the
“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:   Ashford Prime OP General
Partner LLC, its general partner By:  

 

  Name:     Title:  

 

Signature Page to

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 19,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Ashford Hospitality Prime Limited Partnership,
a Delaware limited partnership (the “Borrower”), Ashford Hospitality Prime,
Inc., a Maryland corporation (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the             of the Parent, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Parent, for itself and on behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations and cash flows of the Consolidated
Parties and Controlled JV Subsidiaries in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Consolidated Parties and Controlled JV Subsidiaries during the accounting period
covered by such financial statements.

3. A review of the activities of the Consolidated Parties and Controlled JV
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Consolidated Parties and Controlled JV Subsidiaries performed and observed all
its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Consolidated Parties and Controlled JV Subsidiaries performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the [Borrower and the Parent] contained
in Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                     ,         .

 

PARENT: ASHFORD HOSPITALITY PRIME, INC. By:  

 

  Name:     Title:   BORROWER: ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:
  Ashford Prime OP General Partner LLC, its general partner By:  

 

  Name:     Title:  

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Consolidated Tangible Net Worth.       A.    Actual
Consolidated Tangible Net Worth at Statement Date:          1.     
Shareholders’ Equity:      $                      2.      Intangible Assets:   
  $                      3.      Accumulated depreciation      $               
      4.      Reversal of any effects of the application of FASB ASC No.
715: Compensation—Retirement Benefits      $                      5.     
Reversal of impact from (i) straight line rent leveling adjustments required
under GAAP and (ii) amortization of intangibles pursuant to FASB Statement No.
141      $                      6.      Consolidated Tangible Net Worth (Line
I.A1 minus Line I.A.2 plus Line I.A.3, plus or minus, as applicable, Line I.A.4,
plus or minus, as applicable, Line I.A.5):      $                   B.   
$241,431,000       C.    75% of increases in Shareholders’ Equity after date of
Agreement from issuance and sale of Equity Interests of the Parent:     
$                   D.    Minimum required Consolidated Tangible Net Worth
(Lines I.B plus I.C):      $                   E.    [Excess][Deficiency] for
covenant compliance (Line I.A.6 minus I.D):      $                II.   
Section 7.11 (b) – Consolidated Recourse Indebtedness.       A.    Consolidated
Recourse Indebtedness other than Consolidated Recourse Indebtedness under the
Agreement at Statement Date:      $                      Maximum permitted:     
$50,000    III.    Section 7.11 (c) – Secured Indebtedness on Real Property.   
   A.    As-is appraised value of Real Property securing Secured Indebtedness at
Statement Date:      $                   B.    Maximum Secured Indebtedness on
Real Property (Line III.A multiplied by 70%):      $               

 

Schedule 1 to

Compliance Certificate



--------------------------------------------------------------------------------

   C.    Secured Indebtedness secured by Real Property at Statement Date:    $
                   D.    [Excess][Deficiency] for covenant compliance (Line
III.C minus III.B):    $                

IV.

   Section 7.11 (d) – Variable Rate Indebtedness.       A.    Consolidated
Funded Indebtedness at Statement Date:    $                    B.    Maximum
Variable Rate Indebtedness (Line IV.A multiplied by 25%):    $                
   C.    Indebtedness of the Consolidated Parties that accrues interest at a
variable rate at Statement Date:    $                    D.   
[Excess][Deficiency] for covenant compliance (Line IV.C minus IV.B):    $
               

V.

   Section 7.11 (e) – Consolidated Leverage Ratio.       A.    Consolidated
Funded Indebtedness at Statement Date:    $                    B.   
Unrestricted Cash:    $                    C.    EBITDA for the four (4) fiscal
quarters ending on the Statement Date (the “Calculation Period”):    $
                   D.    Consolidated Leverage Ratio ((Line V.A minus Line V.B)
divided by Line V.C):             to 1          Maximum permitted Consolidated
Leverage Ratio:   

 

     Maximum Consolidated Leverage Ratio

Period

   At Any Time    During Permitted Non-
Compliance Period1

Closing Date through November 30, 2014

   7.00 to 1.0    N/A

December 1, 2014 through November 30, 2015

   6.50 to 1.0    7.00 to 1.0

December 1, 2015 and thereafter

   5.75 to 1.0    6.25 to 1.0

 

1  During a Permitted Non-Compliance Period, the Maximum Consolidated Leverage
Ratio (i) shall not exceed 7.00 to 1.0 for the period from December 1, 2014
through November 30, 2015 and (ii) shall not exceed 6.25 to 1.0 at any time
thereafter.

 

Schedule 1 to

Compliance Certificate



--------------------------------------------------------------------------------

VI.

   Section 7.11(f) - Consolidated Fixed Charge Coverage Ratio.       A.   
Consolidated Adjusted EBITDA for Calculation Period:    $                    B.
   Consolidated Interest Charges for Calculation Period:    $                   
C.    Scheduled principal payments, etc. for Calculation Period:    $
                   D.    Dividends and distributions, etc. for Calculation
Period:    $                    E.    Consolidated Fixed Charge Coverage Ratio
(Line VI.A divided by (Line VI.B plus Line VI.C plus Line VI.D)):     
       to 1          Minimum required Consolidated Fixed Charge Coverage Ratio:
  

 

Period

   Minimum Consolidated
Fixed Charge Coverage
Ratio  

Closing Date through November 30, 2014

     1.15 to 1.0   

December 1, 2014 through November 30, 2015

     1.25 to 1.0   

December 1, 2015 and thereafter

     1.35 to 1.0   

 

Schedule 1 to

Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities6) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.   Assignor[s]:   

 

       

 

  

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

6  Include all applicable subfacilities.

 

Exhibit E-1 – Page 1



--------------------------------------------------------------------------------

2.   Assignee[s]:   

 

       

 

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.   Borrower:    Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership 4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.   Credit Agreement: Credit
Agreement, dated as of November 19, 2013, among the Borrower, Ashford
Hospitality Prime, Inc., a Maryland corporation (the “Parent”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer, and Swing Line Lender 6.   Assigned Interest:

 

Assignor[s]7

   Assignee[s]8    Aggregate
Amount of
Commitment/Loans
for all Lenders9      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7.   Trade Date:                        ]11

Effective Date:             , 20         [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7  List each Assignor, as appropriate.

8  List each Assignee, as appropriate.

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-1 – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

 

Signature Page to

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as
Administrative Agent By:  

 

  Title:   [Consented to:]13 ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:  
Ashford Prime OP General Partner LLC, its general partner By:  

 

  Title:  

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties (e.g.,
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Signature Page to

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Annex 1 to

Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1 to

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

(see attached)

 

Exhibit E-2 – Page 1



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM CONFIDENTIAL                            

 

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

I.         Borrower Name:

   Ashford Hospitality Prime Limited Partnership    Credit Agreement   

II.       Legal Name of Lender for Signature Page:

  

 

III.     Name of Lender for any eventual tombstone:

  

 

IV.     Domestic Address:

  

V.       Eurodollar Address:

 

  

 

 

  

 

VI.     Contact Information:

    

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address   

 

  

 

  

 

    

Bid Contact

  

L/C Contact

  

Draft Documentation Contact

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address   

 

  

 

  

 

 

 

 

LOGO [g634045boa_logo.jpg]



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM

CONFIDENTIAL                             

 

 

 

VII.    Lender’s Fed Wire Payment Instructions:

Pay to:   

 

   (Name of Lender)   

 

   (ABA#)    (City/State)           

 

   (Account #)    (Account Name)   

 

   (Attention)    Borrower Name:   

 

      $                     Revolving Credit Facility

VIII.  Lender’s Standby L/C Fed Wire Payment Instructions (if applicable):

Pay to:   

 

   (Name of Lender)   

 

   (ABA#)    (City/State)           

 

   (Account #)    (Account Name)   

 

   (Attention)

IX.     Organizational Structure:

Foreign Br., organized under which laws, etc.   

 

Lender’s Tax ID:   

 

Tax withholding Form Attached (For Foreign Buyers) [    ]    Form W-9 [    ]   
Form W-8 [    ]    Form 4224 effective:                      [    ]    Form 1001
[    ]    W/Hold     % Effective                      [    ]    Form 4224 on
file with Bank of America from previous current years transaction
                    

 

 

 

LOGO [g634045boa_logo.jpg]



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM

CONFIDENTIAL                             

 

 

 

X.       Bank of America Payment Instructions:

Servicing Site:    Charlotte, NC Pay to:   

Bank of America, N.A.

ABA #026009593

New York, NY

Acct. #1366212250600

F/A: Credit Services, Charlotte

Ref: Ashford Hospitality Prime LP

 

XI.     Name of Authorized Officer:

    

 

Name:     

 

Signature:     

 

Date:     

 

 

 

 

LOGO [g634045boa_logo.jpg]



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF GUARANTY

THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of [            ],
2013, by EACH OF THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO or who
becomes a party hereto pursuant to Section 22 below (each a “Guarantor” and
collectively, the “Guarantors”), in favor of Bank of America, N.A. as
administrative agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), for the benefit of the Credit Parties
(hereinafter defined).

RECITALS:

A. Ashford Hospitality Prime Limited Partnership, a Delaware limited partnership
(“Borrower”) may, from time to time, be indebted to the Credit Parties pursuant
to that certain Credit Agreement dated as of November 19, 2013 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
among Borrower, Ashford Hospitality Prime, Inc., a Maryland corporation
(“Parent”), the Lenders now or hereafter party to the Credit Agreement (the
“Lenders”), Administrative Agent, and Bank of America, N.A., as Swing Line
Lender (“Swing Line Lender”) and L/C Issuer (“L/C Issuer”) (Administrative
Agent, Swing Line Lender, L/C Issuer, the Lenders, and each Hedge Bank, together
with their respective successors and assigns are each a “Credit Party,” and
collectively the “Credit Parties”). Capitalized terms used herein shall, unless
otherwise indicated, have the respective meanings set forth in the Credit
Agreement.

B. Each Guarantor is a direct or indirect Subsidiary of Parent and will,
directly or indirectly, benefit from (i) the Credit Parties’ extensions of
credit to Borrower and the other applicable Loan Parties pursuant to the Loan
Documents and (ii) the Hedge Banks’ extensions of credit to the applicable Loan
Parties pursuant to any Secured Hedge Agreement.

C. This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof is a condition precedent to the
Credit Parties’ obligations to extend credit under the Loan Documents.

NOW, THEREFORE, as an inducement to (i) the Credit Parties to enter into the
Credit Agreement and to make Loans and issue Letters of Credit thereunder and
(ii) the Hedge Bank party to any Secured Hedge Agreement to enter into such
Secured Hedge Agreement, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the Guarantors
hereby jointly and severally guarantee payment of the Guaranteed Obligations
(hereinafter defined) and hereby agree as follows:

Section 1. NATURE OF GUARANTY. Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Borrower to the Credit Parties arising under the Credit
Agreement, the other Loan Documents, and the Secured Hedge Agreements (including
all renewals, extensions, modifications, amendments, and restatements thereof
and all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”) and hereby consents to any extension of the Maturity
Date pursuant to Section 2.14 of the Credit Agreement or otherwise.
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations under the Loan Documents shall, absent

 

Exhibit F-1 – Page 1



--------------------------------------------------------------------------------

manifest error, be admissible in evidence in any action or proceeding, and shall
be binding upon each Guarantor and conclusive for the purpose of establishing
the amount of such Guaranteed Obligations. The amount of any Guaranteed
Obligations under any Secured Hedge Agreement shall be determined in accordance
with the terms of such Secured Hedge Agreement. This Guaranty shall not be
affected by the genuineness, validity, regularity, or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty. The obligations of each
Guarantor hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.

Section 2. REPRESENTATIONS; PAYMENTS. Each Guarantor represents and warrants
that it is a limited liability company or limited partnership duly formed,
validly existing and in good standing under the laws of the State of Delaware
and that it is located in the State of Delaware within the meaning of such term
under Section 9-307 of the UCC. All payments by the Guarantor hereunder shall be
made to the Administrative Agent, for the account of the Credit Party to whom
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds and in accordance with (a) Section 2.12(a) of the
Credit Agreement, in all circumstances, (b) and Section 3.01 of the Credit
Agreement, in the case of payments under the Loan Documents, and
(c) Section 2(d) of any applicable Secured Hedge Agreement on the form of the
1992 ISDA Master Agreement or the 2002 ISDA Master Agreement (or the
corresponding provision of any successor master agreement), in the case of
payments under any Secured Hedge Agreement.

Section 3. RIGHTS OF CREDIT PARTIES. Each Guarantor consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) as between the Guarantors and the Credit
Parties, apply such security and direct the order or manner of sale thereof as
any Credit Party in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

Section 4. CERTAIN WAIVERS. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, Parent, or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of the Borrower (other than the
defense that the Guaranteed Obligations have been performed and indefeasibly
paid in cash, to the extent of any such payment); (b) any defense based on any
claim that any Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require the Credit Parties to
proceed against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Credit Parties’ power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Credit Parties; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or

 

Exhibit F-1 – Page 2



--------------------------------------------------------------------------------

nonperformance, protests, notices of protest, notices of dishonor or default,
notice of intent to accelerate, notice of acceleration, and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

Section 5. OBLIGATIONS INDEPENDENT. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

Section 6. TERMINATION; REINSTATEMENT. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than contingent liabilities that survive termination of the Loan
Documents and the Secured Hedge Agreements) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any Guarantor is made, or
the Credit Parties exercise their right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Credit Parties in their discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Credit Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

Section 7. NO SUBROGRATION. No Guarantor shall exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
(other than contingent liabilities that survive termination of the Loan
Documents and the Secured Hedge Agreements) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. If any amounts are paid to any Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

Section 8. WAIVER OF SURETYSHIP DEFENSES. Each Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to Guarantors
under this Guaranty, make any agreement with Borrower or with any other person
or entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge, or release of the Guaranteed Obligations or any
collateral (in whole or in part), or for any modification or amendment of the
terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging, or otherwise affecting the obligations of any Guarantor
under this Guaranty. Each Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or any other guarantor, or the cessation
from any cause whatsoever of the liability of Borrower, or any claim that any
Guarantor’s obligations exceed or are more burdensome than those of Borrower and
waives the benefit of any statute of limitations affecting the liability of any
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
such Guarantor now has or may hereafter have against Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by

 

Exhibit F-1 – Page 3



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Credit Parties. Further, to the
fullest extent permitted by law, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

Section 9. EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. Each Guarantor waives
diligence by any of the Credit Parties and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Credit Party to exhaust any right or remedy
or to take any action against Borrower, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.

Section 10. SUBORDINATION. Each Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of Borrower owing to such Guarantor,
whether now existing or hereafter arising and whether those obligations are
(a) direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, (b) due or to become due to such Guarantor,
(c) held by or are to be held by such Guarantor, (d) created directly or
acquired by assignment or otherwise, or (e) evidenced in writing (the
“Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations (other than contingent obligation that survive termination of the
Loan Documents and the Secured Hedge Agreements). If any Guarantor receives any
payment of any Subordinated Debt in violation of the foregoing, then such
Guarantor shall hold that payment in trust for the Credit Parties and promptly
turn it over to Administrative Agent, for the benefit of the Credit Parties, in
the form received (with any necessary endorsements), to be applied in accordance
with the Credit Agreement, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.

Section 11. STAY OF ACCELERATION. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by Guarantors
immediately upon demand by Administrative Agent.

Section 12. EXPENSES. Each Guarantor shall pay to Administrative Agent upon
demand the amount of any and all costs and expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, that
Administrative Agent may incur in connection with the preservation, protection,
or enforcement of any rights of any Credit Party under this Guaranty including
in any case commenced by or against any Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of Guarantors under the preceding sentence shall survive termination
of this Guaranty.

Section 13. AMENDMENTS. No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the party or parties against whom
enforcement of such amendment, modification, termination, or waiver is sought.
Any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.

Section 14. NOTICES. Any notice or other communication herein required or
permitted to be given shall be sent in writing to the addresses set forth on the
signature pages hereof or such other address, if any, as to which the relevant
Guarantor may have given notice to the Administrative Agent in accordance with
this Section 14 and shall be given and deemed effective in accordance with the
provisions of Section 11.02 of the Credit Agreement.

 

Exhibit F-1 – Page 4



--------------------------------------------------------------------------------

Section 15. NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

Section 16. ASSIGNMENT. This Guaranty shall: (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part in accordance with the Credit Agreement or the relevant
Secured Hedge Agreement, as applicable. Each Guarantor agrees that the Credit
Parties may disclose to any prospective purchaser and any purchaser of all or
part of the Guaranteed Obligations any and all information in the Credit
Parties’ possession concerning any Guarantor, this Guaranty, and any security
for this Guaranty.

Section 17. CONDITION OF BORROWER. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
Borrower such information concerning the financial condition, business, and
operations of Borrower as Guarantors require, and that no Credit Party shall
have any duty, and Guarantors are not relying on any Credit Party at any time,
to disclose to Guarantors any information relating to the business, operations,
or financial condition of Borrower.

Section 18. RIGHTS OF SETOFF. If and to the extent any payment is not made when
due hereunder, then Administrative Agent and each other Credit Party (with the
prior consent of Administrative Agent) may setoff and charge from time to time
any amount so due against any or all of Guarantors’ accounts or deposits with
Administrative Agent or such other Credit Party.

Section 19. OTHER GUARANTIES. Unless otherwise agreed by Administrative Agent
and Guarantors in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by Guarantors for the
benefit of the Credit Parties or any term or provision thereof.

Section 20. BENEFIT OF GUARANTORS. Each Guarantor represents and warrants that,
by virtue of its relationship with Borrower, the execution, delivery and
performance of this Guaranty is for the direct benefit of Guarantor and it has
received adequate consideration for this Guaranty.

Section 21. LOAN DOCUMENTS. By execution hereof, each Guarantor covenants and
agrees that certain representations, warranties, terms, covenants, and
conditions set forth in the Loan Documents, including Section 9.11 of the Credit
Agreement, are applicable to such Guarantor and shall be imposed upon such
Guarantor, and each Guarantor reaffirms that each such representation and
warranty relating to such Guarantor is true and correct in all material respects
and covenants and agrees to promptly and properly perform, observe, and comply
with each such term, covenant, or condition relating to such Guarantor.
Moreover, each Guarantor acknowledges and agrees that this Guaranty is subject
to the offset provisions of the Loan Documents in favor of the Credit Parties.
In the event the Credit Agreement or any other Loan Document shall cease to
remain in effect for any reason whatsoever during any period when any part of
the Guaranteed Obligations remains unpaid, the terms, covenants, and agreements
of the Credit Agreement or such other Loan Document incorporated herein by
reference shall nevertheless continue in full force and effect as obligations of
each Guarantor under this Guaranty. For the sake of

 

Exhibit F-1 – Page 5



--------------------------------------------------------------------------------

clarity, the agreements of a Guarantor in this Section 21 shall, subject to
Section 9.10 of the Credit Agreement, terminate upon the release of such
Guarantor in accordance with Section 23 hereof.

Section 22. ADDITIONAL GUARANTORS. The initial Guarantors hereunder shall be the
signatories hereto and that are listed on Schedule 1 attached hereto. From time
to time subsequent to the time hereof, in accordance with Section 6.12(a)(i) of
the Credit Agreement, additional Persons may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty in the form of Exhibit A attached hereto. Upon delivery of any such
counterpart to Administrative Agent, as well as delivery of all other documents
set forth in Section 6.12 of the Credit Agreement, notice of which is hereby
waived by Guarantors, each such Additional Guarantor shall be a Guarantor and
shall be a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Administrative Agent not to
cause any Subsidiary of Parent to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any such person becomes or fails to become or
ceases to be a Guarantor hereunder.

Section 23. RELEASE OF GUARANTORS. Subject to Section 9.10 of the Credit
Agreement, a Guarantor may be released from its obligations under this Guaranty
by Administrative Agent’s execution of a Release of Guaranty in the form of
Exhibit B attached hereto. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the release of any
other Guarantor hereunder.

Section 24. KEEPWELL. Each Guarantor that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of the security interest or lien under any Loan
Document, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 24 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act. For purposes of this Section 24,
(a) “Qualified ECP Guarantor” shall mean, at any time, each Loan Party that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act
and (b) “Specified Loan Party” means any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to this Section 24).

Section 25. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Exhibit F-1 – Page 6



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 25(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25.

Section 26. COUNTERPARTS. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

Exhibit F-1 – Page 7



--------------------------------------------------------------------------------

SECTION 27. FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Exhibit F-1 – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first written above.

 

GUARANTORS: ASHFORD PRIME OP LIMITED PARTNER LLC ASHFORD PRIME OP GENERAL
PARTNER LLC ASHFORD HHC III LLC By:  

 

  Name:   David Brooks   Title:   Vice President ASHFORD PRIME TRS CORPORATION
By:  

 

  Name:   David Kimichik   Title:   President

Address for each of the foregoing Guarantors:

C/O Ashford Hospitality Prime, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attention: David Brooks

Telephone: 972.778.9207

Electronic Mail: dbrooks@ahtreit.com

 

Exhibit F-1 – Page 9



--------------------------------------------------------------------------------

SCHEDULE 1

INITIAL GUARANTORS

Ashford Prime OP Limited Partner LLC

Ashford Prime OP General Partner LLC

Ashford HHC III LLC

Ashford Prime TRS Corporation

 

Exhibit F-1 – Page 10



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO GUARANTY AGREEMENT

THIS JOINDER TO GUARANTY AGREEMENT dated as of             , 20     (this
“Joinder”), executed and delivered by                                         ,
a                                         (the “Additional Guarantor”), in favor
of BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) for the Credit Parties under that certain Guaranty
Agreement dated as of November 19, 2013 (as amended, supplemented, restated or
otherwise modified from time to time, the “Guaranty”), relating to, among other
things, that certain Credit Agreement dated as of November 19, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a
Delaware limited partnership (“Borrower”), ASHFORD HOSPITALITY PRIME, INC., a
Maryland corporation (“Parent”), each lender from time to time party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and the other parties thereto.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
other Credit Parties have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;

WHEREAS, pursuant to any Secured Hedge Agreement the Hedge Bank party to such
Secured Hedge Agreement will have agreed to make certain financial
accommodations to the Loan Party a party thereto on the terms and conditions set
forth in such Secured Hedge Agreement

WHEREAS, the Additional Guarantor is a direct or indirect Subsidiary of Parent
and will, directly or indirectly, benefit from (i) the Credit Parties’
extensions of credit to Borrower and the other applicable Loan Parties pursuant
to the Loan Documents and (ii) the Hedge Banks’ extensions of credit to the
applicable Loan Parties pursuant to any Secured Hedge Agreement and,
accordingly, the Additional Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the other Credit Parties on the
terms and conditions contained herein; and

WHEREAS, the Additional Guarantor’s execution and delivery of this Joinder is a
condition to the Administrative Agent and the other Credit Parties continuing to
make such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Additional Guarantor, the Additional
Guarantor agrees as follows:

Section 1. Accession to Guaranty. The Additional Guarantor hereby (i) agrees
that it is a “Guarantor” under the Guaranty and (ii) assumes all obligations of
a “Guarantor” thereunder and agrees to be bound thereby, all as if the
Additional Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the Additional Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all the Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the other Credit Parties as of the
date hereof each of the representations and warranties contained in the Guaranty
and agrees to be bound by each of the covenants contained in the Guaranty; and

 

Exhibit F-1 – Page 11



--------------------------------------------------------------------------------

(c) consents and agrees to each provision set forth in the Guaranty.

Section 2. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Guaranty.

[Signatures on Next Page]

 

Exhibit F-1 – Page 12



--------------------------------------------------------------------------------

In witness whereof, the undersigned Additional Guarantor has caused this Joinder
to be executed and delivered by its officer thereunto duly authorized as of the
date first written above.

 

 

[NAME OF ADDITIONAL GUARANTOR]

   By:  

 

  Name:  

 

  Title:  

 

[Address of Additional Guarantor:

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 

Electronic Mail:  

]

 

Exhibit F-1 – Page 13



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE OF GUARANTOR

Reference is made to that certain that certain Guaranty Agreement dated as of
November 19, 2013 (as amended, supplemented, restated or otherwise modified from
time to time, the “Guaranty”) in favor of BANK OF AMERICA, N.A., in its capacity
as Administrative Agent (the “Administrative Agent”) for the Credit Parties, as
defined in the Guaranty, relating to, among other things, that certain Credit
Agreement dated as of November 19, 2013 (as amended, restated, supplemented or
otherwise modified from time to time), by and among ASHFORD HOSPITALITY PRIME
LIMITED PARTNERSHIP, a Delaware limited partnership, as “Borrower”, ASHFORD
HOSPITALITY PRIME, INC., a Maryland corporation, as “Parent”, each lender from
time to time party thereto, BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and the other parties thereto.

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges
                                         from any and all obligations and
liabilities of                                          to the Credit Parties
under the Guaranty.

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 

 

Exhibit F-1 – Page 14



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF BORROWER GUARANTY

THIS BORROWER GUARANTY AGREEMENT (this “Guaranty”) is executed as of
[            ], 2013, by ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Guarantor”), in favor of Bank of America,
N.A. as administrative agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), for the benefit of the Credit Parties
(hereinafter defined).

RECITALS:

A. The Guarantor, as borrower, may, from time to time, be indebted to the Credit
Parties pursuant to that certain Credit Agreement dated as of November 19, 2013
(as amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), among the Guarantor, Ashford Hospitality Prime, Inc., a Maryland
corporation (“Parent”), the Lenders now or hereafter party to the Credit
Agreement (the “Lenders”), Administrative Agent, and Bank of America, N.A., as
Swing Line Lender (“Swing Line Lender”) and L/C Issuer (“L/C Issuer”)
(Administrative Agent, Swing Line Lender, L/C Issuer, the Lenders, and each
Hedge Bank, together with their respective successors and assigns are each a
“Credit Party,” and collectively the “Credit Parties”). Capitalized terms used
herein shall, unless otherwise indicated, have the respective meanings set forth
in the Credit Agreement.

B. This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof (i) is a condition precedent to
the Credit Parties’ obligations to extend credit under the Loan Documents and
(ii) will be a condition precedent to the effectiveness of any Secured Hedge
Agreement.

NOW, THEREFORE, as an inducement to (i) the Credit Parties to enter into the
Credit Agreement and to make Loans and issue Letters of Credit to Guarantor
thereunder and to extend such credit as the Credit Parties may from time to time
agree to extend and (ii) the Hedge Bank party to any Secured Hedge Agreement to
enter into such Secured Hedge Agreement, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor hereby guarantees payment of the Guaranteed
Obligations (hereinafter defined) and hereby agrees as follows:

Section 1. NATURE OF GUARANTY. The Guarantor hereby absolutely and
unconditionally guarantees as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of any Loan Party or any Subsidiary of a
Loan Party (other than the Guarantor) to the Credit Parties arising under the
Secured Hedge Agreements (including all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof) (collectively, the “Guaranteed Obligations”). This Guaranty shall not
be affected by the genuineness, validity, regularity, or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance (other than
indefeasible performance) relating to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty.

Section 2. REPRESENTATIONS; PAYMENTS. The Guarantor represents and warrants that
it is a limited partnership duly formed, validly existing and in good standing
under the laws of the State of

 

Exhibit F-2 – Page 1



--------------------------------------------------------------------------------

Delaware and that it is located in the State of Delaware within the meaning of
such term under Section 9-307 of the UCC. All payments by the Guarantor
hereunder shall be made to the Administrative Agent, for the account of the
Credit Party to whom such payment is owed, at the Administrative Agent’s Office
in Dollars and in immediately available funds and in accordance with
(a) Section 2.12(a) of the Credit Agreement, in all circumstances,
(b) Section 3.01 of the Credit Agreement, in the case of payments under the Loan
Documents, and (c) Section 2(d) of any applicable Secured Hedge Agreement on the
form of the 1992 ISDA Master Agreement or the 2002 ISDA Master Agreement (or the
corresponding provision of any successor master agreement), in the case of
payments under any Secured Hedge Agreement.

Section 3. RIGHTS OF CREDIT PARTIES. The Guarantor consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) as between the Guarantor and the Credit Parties,
apply such security and direct the order or manner of sale thereof as any Credit
Party in its sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, the Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of the Guarantor.

Section 4. CERTAIN WAIVERS. The Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Parent or any other guarantor,
or the cessation from any cause whatsoever (including any act or omission of any
Credit Party) of the liability of the Guarantor (other than the defense that the
Guaranteed Obligations have been performed and indefeasibly paid in cash, to the
extent of any such payment); (b) the benefit of any statute of limitations
affecting the Guarantor’s liability hereunder; (c) any right to require the
Credit Parties to proceed against or exhaust any security for the Indebtedness
or pursue any other remedy in the Credit Parties’ power whatsoever; (d) any
benefit of and any right to participate in any security now or hereafter held by
the Credit Parties; and (e) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. The
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor or default, notice of intent
to accelerate, notice of acceleration, and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.

Section 5. OBLIGATIONS INDEPENDENT. The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any other person or entity is joined as a party.

Section 6. TERMINATION; REINSTATEMENT. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than contingent liabilities that survive termination of the Loan
Documents and the Secured Hedge Agreements) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Guarantor is made, or the Credit
Parties exercise their right of setoff, in respect of the

 

Exhibit F-2 – Page 2



--------------------------------------------------------------------------------

Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Credit Parties in their discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Credit Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.

Section 7. NO SUBROGRATION. The Guarantor shall not exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
(other than contingent liabilities that survive termination of the Loan
Documents and the Secured Hedge Agreements) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. If any amounts are paid to the Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

Section 8. WAIVER OF SURETYSHIP DEFENSES. The Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to the
Guarantor under this Guaranty, make any agreement with any person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge, or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of the Guarantor under this Guaranty. The
Guarantor waives any right to enforce any remedy which the Guarantor now has or
may hereafter have against any other guarantor and waives any defense arising by
reason of any disability or other defense of any other guarantor or the
cessation from any cause whatsoever of the liability of the Guarantor and waives
the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder. The Guarantor waives any benefit of and any right to
participate in any security now or hereafter held by Administrative Agent for
the benefit of the Credit Parties. Further, to the fullest extent permitted by
law, the Guarantor consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of the Guarantor under
this Guaranty or which, but for this provision, might operate as a discharge of
the Guarantor.

Section 9. EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. The Guarantor waives
diligence by any of the Credit Parties and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Credit Party to exhaust any right or remedy
or to take any other guarantor, or any other person, entity, or property before
enforcing this Guaranty against the Guarantor.

Section 10. SUBORDINATION. The Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of any other guarantor of the
Guaranteed Obligations owing to the Guarantor, whether now existing or hereafter
arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to the Guarantor, (c) held by or are to be held by the
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations (other than contingent obligation that
survive termination of the Loan Documents and the Secured Hedge Agreements). If
the Guarantor receives any payment of any

 

Exhibit F-2 – Page 3



--------------------------------------------------------------------------------

Subordinated Debt in violation of the foregoing, then the Guarantor shall hold
that payment in trust for the Credit Parties and promptly turn it over
to Administrative Agent, for the benefit of the Credit Parties, in the form
received (with any necessary endorsements), to be applied in accordance with the
Credit Agreement, but without reducing or affecting in any manner the liability
of the Guarantor under this Guaranty.

Section 11. STAY OF ACCELERATION. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by Administrative Agent.

Section 12. EXPENSES. The Guarantor shall pay to Administrative Agent upon
demand the amount of any and all costs and expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, that
Administrative Agent may incur in connection with the preservation, protection,
or enforcement of any rights of any Credit Party under this Guaranty including
in any case commenced by or against the Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of the Guarantor under the preceding sentence shall survive
termination of this Guaranty.

Section 13. AMENDMENTS. No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by the Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by Administrative Agent and the Guarantor.
Any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.

Section 14. NOTICES. Any notice or other communication herein required or
permitted to be given shall be sent in writing to the address of the Guarantor
or Administrative Agent, as applicable, set forth in the Credit Agreement and
shall be given and deemed effective in accordance with the provisions of
Section 11.02 of the Credit Agreement.

Section 15. NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

Section 16. ASSIGNMENT. This Guaranty shall: (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns under any Secured Hedge Agreement and the
Credit Parties may, in accordance with the terms of the Secured Hedge Agreement
giving rise to such Guaranteed Obligations, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. The Guarantor
agrees that the Credit Parties may, in accordance with the terms of the Secured
Hedge Agreement giving rise to such Guaranteed Obligations, disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
the Guarantor, this Guaranty, and any security for this Guaranty.

Section 17. CONDITION OF OTHER GUARANTORS. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the other guarantors of

 

Exhibit F-2 – Page 4



--------------------------------------------------------------------------------

the Guaranteed Obligations such information concerning the financial condition,
business, and operations of such other guarantors as the Guarantor requires, and
that no Credit Party shall have any duty, and the Guarantor is not relying on
any Credit Party at any time, to disclose to the Guarantor any information
relating to the business, operations, or financial condition of such other
guarantors.

Section 18. RIGHTS OF SETOFF. If and to the extent any payment is not made when
due hereunder, then Administrative Agent and each other Credit Party (with the
prior consent of Administrative Agent) may setoff and charge from time to time
any amount so due against any or all of the Guarantor’s accounts or deposits
with Administrative Agent or such other Credit Party.

Section 19. OTHER GUARANTIES. Unless otherwise agreed by Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Credit Parties or any term or provision thereof.

Section 20. BENEFIT OF GUARANTOR. The Guarantor represents and warrants that, by
virtue of its relationship with the other Loan Parties and their respective
Subsidiaries, the execution, delivery and performance of this Guaranty is for
the direct benefit of the Guarantor and it has received adequate consideration
for this Guaranty.

Section 21. LOAN DOCUMENTS. By execution hereof, the Guarantor covenants and
agrees that certain representations, warranties, terms, covenants, and
conditions set forth in the Loan Documents, including Section 9.11 of the Credit
Agreement, are applicable to the Guarantor and shall be imposed upon the
Guarantor, and the Guarantor reaffirms that each such representation and
warranty is true and correct in all material respects and covenants and agrees
to promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, the Guarantor acknowledges and agrees that
this Guaranty is subject to the offset provisions of the Loan Documents in favor
of the Credit Parties. In the event the Credit Agreement or any other Loan
Document shall cease to remain in effect for any reason whatsoever during any
period when any part of the Guaranteed Obligations remains unpaid, the terms,
covenants, and agreements of the Credit Agreement or such other Loan Document
incorporated herein by reference shall nevertheless continue in full force and
effect as obligations of the Guarantor under this Guaranty.

Section 22. KEEPWELL. The Guarantor hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to any Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under any
Guaranty and the other Loan Documents in respect of such Swap Obligation. The
obligations and undertakings of the Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. The Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act. For purposes of this
Section 22, “Specified Loan Party” means any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to this Section 22).

Section 23. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Exhibit F-2 – Page 5



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 23(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.

SECTION 24. FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS

 

Exhibit F-2 – Page 6



--------------------------------------------------------------------------------

AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Exhibit F-2 – Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrower Guaranty Agreement
to be duly executed and delivered as of the date first written above.

 

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:   Ashford Prime OP General
Partner LLC, its general partner By:  

 

  Name:   Title:

 

Exhibit F-2 – Page 8



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is dated as of [            ], 2013,
and entered into by and between each of the undersigned parties identified as
“Grantors” on the signature pages hereto and the other Persons who may become
Grantors hereunder pursuant to the execution and delivery of a Security
Agreement Supplement substantially in the form of Annex 1 hereto (each a
“Grantor” and collectively, the “Grantors”) in favor of BANK OF AMERICA, N.A., a
national banking association, as administrative agent for and representative of
(in such capacity herein called “Secured Party”) the Credit Parties (hereinafter
defined).

R E C I T A L S

1. Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, modified, supplemented, renewed or extended, and all restatements
thereof and any agreement that refinances the indebtedness thereunder, the
“Credit Agreement”), among Ashford Hospitality Prime Limited Partnership, a
Delaware limited partnership (“Borrower”), Ashford Hospitality Prime, Inc., a
Maryland corporation, the Lenders now or hereafter party to the Credit Agreement
(the “Lenders”), and Bank of America, N.A., as Administrative Agent, Swing Line
Lender (“Swing Line Lender”) and L/C Issuer (“L/C Issuer”) (Secured Party, Swing
Line Lender, L/C Issuer, the Lenders, and each Hedge Bank, together with their
respective successors and assigns are each a “Credit Party,” and collectively
the “Credit Parties”), Secured Party and the other parties thereto have agreed
to make available to Borrower certain financial accommodations on the terms and
conditions contained in the Credit Agreement.

2. Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement as in effect on the date
hereof.

3. Each Grantor will, directly or indirectly, benefit from the Credit Parties’
extension of credit to Borrower or an Affiliate of Borrower.

4. The Credit Agreement requires that each Grantor shall grant to Secured Party,
for the benefit of the Credit Parties, the Liens contemplated by this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantors and Secured Party agree as follows:

1. Definitions.

(a) As used herein, the following terms have the following meanings:

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2, including, to the extent a security interest is granted
therein pursuant to such Section, (i) all additional Indebtedness from time to
time owed to any Grantor by any obligor on the Pledged Debt Instruments and the
Instruments evidencing such Indebtedness and (ii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing.

“Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C. Section 101 et
seq.), as in

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

effect from time to time, and any successor statute thereto.

“Collateral” means, subject to the last sentence of this definition, with
respect to a Grantor, all of such Grantor’s right, title and interest to and
under all of the following property, whether now owned or hereafter acquired by
such Grantor or in which a Grantor now has or at any time in the future may
acquire any right, title or interest, and whether now existing or hereafter
arising:

(a) all Deposit Accounts;

(b) all Instruments;

(c) all Securities Accounts;

(d) all books and records pertaining to any property described in this
definition;

(e) all Supporting Obligations pertaining to any property described in this
definition;

(f) all property of the types described in clauses (a) through (e) of this
definition of any Grantor held by Secured Party, including all such property, in
the possession or custody of or in transit to Secured Party for any purpose,
including safekeeping, collection or pledge, for the account of such Grantor or
as to which such Grantor may have any right or power; and

(g) to the extent not otherwise included, all Proceeds.

When the term “Collateral” is used without reference to a Grantor, then it shall
be deemed to be a collective reference to the “Collateral” of all Grantors.
Notwithstanding anything to the contrary, the Collateral shall not include any
Equity Interest in any Person that is an Unpledgeable Subsidiary; provided that
any “Collateral” under and as defined in the Pledge Agreement, which has not
been otherwise released pursuant to the provisions thereof, shall constitute
Collateral hereunder.

“Credit Agreement” has the meaning set forth in the Recitals hereto.

“Deposit Account” means a deposit account of a Grantor in which such Grantor
maintains any reserves for furniture, Fixtures and/or Equipment.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Secured Party, entered into by a Grantor, Secured Party and the
bank at which such Grantor maintains a Deposit Account giving Secured Party
control over such Deposit Account.

“Pledged Collateral” means, collectively, Pledged Debt Instruments, any other
Investment Property of any Grantor, all chattel paper, certificates or other
Instruments representing any of the foregoing and all Security Entitlements of
any Grantor in respect of any of the foregoing in each case, to the extent not
excluded from the definition of Collateral pursuant to the last sentence
thereof. Pledged Collateral may be General Intangibles, Instruments or
Investment Property. Pledged Collateral shall not include any property that
constitutes “Collateral” under and as defined in the Pledge Agreement.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 1, issued by the obligors named therein.

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Collateral including all: (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, Documents, Accounts, contract
rights, Inventory, Equipment, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds
thereof; (ii) “proceeds,” as such term is defined in Section 9-102(a)(64) of the
UCC; (iii) proceeds of any insurance, indemnity, warranty, or guaranty
(including guaranties of delivery) payable from time to time with respect to any
of the Collateral, or proceeds thereof; and (iv) payments (in any form
whatsoever) made or due and payable to a Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral, or proceeds thereof.

“Secured Obligations” means any and all existing and future Obligations
including, without limitation, all indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of Borrower and any Grantor to the
Credit Parties arising under the Credit Agreement, the other Loan Documents, and
the Secured Hedge Agreements (including all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof).

“Securities Account” means a securities account of a Grantor in which such
Grantor maintains any reserves for furniture, Fixtures and/or Equipment.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Secured Party, entered into by a Grantor, Secured Party and the
Securities Intermediary at which such Grantor maintains a Securities Account
giving Secured Party control over such Securities Account.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, to the extent that, by reason of mandatory
provisions of law, any of the attachment, perfection, or priority of, or
remedies with respect to, Secured Party’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

(b) Terms used herein without definition that are defined in the UCC have the
respective meanings given them in the UCC and if defined in more than one
article of the UCC, such terms shall have the meaning defined in Article 9 of
the UCC, including the following terms (which are capitalized herein):

“Account”

“Certificated Security”

“Chattel Paper”

“Documents”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“Fixtures”

“General Intangible”

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

“Goods”

“Instrument”

“Inventory”

“Investment Property”

“Securities Intermediary”

“Security”

“Security Entitlement”

“Supporting Obligation”

“Uncertificated Security”

“Payment Intangible”

(c) This Agreement is a Loan Document and is subject to the provisions of
Section 1.02 of the Credit Agreement, which provisions are incorporated into
this Agreement by reference the same as if set forth in this Agreement verbatim.

2. Grant of Security Interests in Collateral. Each Grantor, as security for the
full, prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby
mortgages, pledges and hypothecates to Secured Party for the benefit of the
Credit Parties, and grants to Secured Party for the benefit of the Credit
Parties a lien on and security interest in, all of such Grantor’s right, title
and interest in, to and under the Collateral of such Grantor.

3. Grantors Remain Obligated. Notwithstanding any other provision of this
Agreement to the contrary, (a) each Grantor shall remain liable to observe and
perform all the conditions and obligations to be observed and performed by it
under each and every contract or other agreement included as part of the
Collateral, all in accordance with the terms of each such contract and
agreement, (b) no Credit Party shall have any obligation or liability under any
contract or other agreement included as part of the Collateral by reason of or
arising out of this Agreement or the receipt by any Credit Party of any payment
relating thereto, (c) the exercise by Secured Party of any rights under this
Agreement or otherwise in respect of the Collateral shall not release any
Grantor from its obligations under any contract or other agreement included as
part of the Collateral and (d) no Credit Party shall be obligated to take any of
the following actions with respect to any contract or other agreement included
as part of the Collateral: (i) perform any obligation of any Grantor, (ii) make
any payment, (iii) make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party,
(iv) present or file any claim or (v) take any action to enforce any performance
or to collect the payment of any amounts that may have been assigned to it or to
which it may be entitled at any time or times.

4. Representations and Warranties. Each Grantor represents and warrants to
Secured Party and each other Credit Party as follows:

(a) Title and Liens. Such Grantor is, and will at all times continue to be, the
legal and beneficial owner of the Collateral of such Grantor except for
Collateral disposed of by such Grantor as expressly permitted by any Loan
Document. Not in limitation of the preceding sentence, such Grantor is the
Entitlement Holder of all Investment Property held in a Securities Account of
such Grantor. None of the Collateral is subject to any adverse claim or other
Lien except as expressly permitted by the Credit Agreement.

(b) Authorization. Such Grantor has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms. The execution, delivery and performance of this
Agreement in accordance with its terms, including the granting of the security
interest hereunder, do not and will not, by the passage of time, the giving of

 

Exhibit G – Page 4



--------------------------------------------------------------------------------

notice, or both: (i) require any authorization, approval, or other action by, or
notice to or filing with, any Governmental Authority or other Person or violate
any applicable Law (including any Environmental Law) relating to such Grantor;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of such Grantor, or any indenture, agreement or other
instrument to which such Grantor is a party or by which it or any of the
Collateral of such Grantor or its other property may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
of the Collateral of such Grantor or such Grantor’s other property whether now
owned or hereafter acquired.

(c) Validity and Perfection of Security Interest. This Agreement is effective to
create in favor of Secured Party, for the benefit of the Credit Parties, a
legal, valid and enforceable first-priority security interest in the Collateral.
Such security interest will be perfected upon (i) in the case of all Collateral
in which a security interest may be perfected by the filing of a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 and the recording of the financing statements in the
appropriate office, (ii) the delivery to Secured Party of all Collateral
consisting of Instruments and Certificated Securities, in each case properly
endorsed for transfer in blank, (iii) the execution of Securities Account
Control Agreements with respect to Investment Property not in certificated form,
and (iv) the execution of Deposit Account Control Agreements with respect to all
Deposit Accounts of a Grantor. Except as set forth in this subsection, no action
is necessary to perfect the security interest granted by any Grantor under this
Agreement. Each such security interest shall be prior to all other Liens on the
Collateral.

(d) Jurisdiction of Formation, Locations, Etc. Such Grantor’s jurisdiction of
organization, exact legal name, organizational identification number, if any,
and the location of such Grantor’s chief executive office or sole place of
business, in each case as of the date hereof, is specified on Schedule 3 and
such Schedule also lists all jurisdictions of incorporation, legal names and
locations of such Grantor’s chief executive office or sole place of business for
the five years preceding the date hereof.

(e) Pledged Collateral. All Pledged Collateral and, if applicable, any
Additional Pledged Collateral, consisting of Certificated Securities or
Instruments has been delivered to Secured Party in accordance with Section 5(f)
or (g).

(f) Deposit Accounts and Securities Accounts. Schedule 4 sets forth all Deposit
Accounts and Securities Accounts maintained by any Grantor on the date hereof or
on the date of the delivery of any update to such Schedule pursuant to the terms
hereof, which sets forth such information separately for each Grantor.

5. Covenants. Each Grantor hereby unconditionally covenants and agrees as
follows:

(a) No Liens, Sale, Etc. Such Grantor shall (i) except for the security
interests created by this Agreement or as otherwise expressly permitted by the
Credit Agreement, not create or suffer to exist any Lien upon or with respect to
any Collateral, (ii) not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as expressly permitted under the Loan
Documents, and (iii) not enter into any agreement or undertaking restricting the
right or ability of such Grantor or Secured Party to sell, assign or transfer,
or grant any Lien in, any Collateral except as expressly permitted under the
Loan Documents.

(b) Maintenance of Perfection. Such Grantor shall maintain the security
interests created by this Agreement as perfected first priority security
interests and shall defend such security interests and the priorities of such
security interests against the claims and demands of all Persons.

 

Exhibit G – Page 5



--------------------------------------------------------------------------------

(c) Statements of Collateral. Such Grantor shall furnish to Secured Party from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as Secured
Party may reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to Secured Party.

(d) Changes in Locations, Name, Etc. Unless a Grantor shall have given Secured
Party at least 30 days’ prior written notice (or such shorter time as shall be
acceptable to Secured Party) and shall have delivered to Secured Party all
additional financing statements and other documents reasonably requested by
Secured Party to maintain the validity, perfection and priority of the security
interests provided for herein, such Grantor shall not do any of the following:

(i) change its jurisdiction of organization or its location, in each case from
that referred to in Section 4(d); or

(ii) change its legal name or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.

(e) Control Agreements. Each Grantor shall obtain and deliver to Secured Party
an authenticated Deposit Account Control Agreement, from each bank holding a
Deposit Account for such Grantor. Each Grantor shall obtain an authenticated
Securities Account Control Agreement from each Securities Intermediary issuing
or holding any Securities Account to or for any Grantor.

(f) Pledged Collateral. Within 15 days of any Grantor acquiring possession of
any certificates and Instruments representing or evidencing Pledged Collateral
(including Additional Pledged Collateral but excluding Pledged Collateral
comprised of Equity Interests of any Grantor in any Person which was, but has
ceased to be an Excluded Subsidiary), such Grantor shall deliver to Secured
Party, all such certificates and Instruments representing or evidencing any
Pledged Collateral (including Additional Pledged Collateral), whether now
existing or hereafter acquired, in suitable form for transfer by delivery or, as
applicable, accompanied by such Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party. While an Event of Default
exists, Secured Party shall have the right, at any time in its discretion and
without notice to any Grantor, (i) to transfer to or to register in its name or
in the name of its nominees any Pledged Collateral and (ii) to exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations. Except as
permitted by the Credit Agreement, such Grantor shall not grant control over any
Investment Property that is Collateral to any Person other than Secured Party.

(g) Delivery of Instruments. Within 15 days of any Grantor acquiring possession
of any Instrument payable to such Grantor, such Grantor shall deliver to Secured
Party each such Instrument, duly indorsed in a manner reasonably satisfactory to
Secured Party.

(h) Further Assurances. At any time and from time to time, at the request of
Secured Party, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including the
filing of any financing or continuation statement under the UCC (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and the execution and delivery of Securities Account
Control Agreements and Deposit Account Control Agreements.

 

Exhibit G – Page 6



--------------------------------------------------------------------------------

6. Remedial Provisions.

(a) General Remedies. While an Event of Default exists, Secured Party may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable Law. Without limiting the generality of
the foregoing, Secured Party, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by applicable Law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived by each Grantor), may in such circumstances forthwith
collect, receive, appropriate and realize upon any Collateral, and may forthwith
sell, lease, assign, give option or options to purchase, or otherwise dispose of
and deliver any Collateral (or contract to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or office of any Credit Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by the UCC and other applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption of any Grantor, which right or equity is hereby
waived and released by each Grantor. To the extent permitted by applicable Law,
each Grantor waives all claims, damages and demands it may acquire against any
Credit Party arising out of the exercise by Secured Party of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by applicable Law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

(b) Pledged Collateral. While an Event of Default exists, upon notice by Secured
Party to the relevant Grantor or Grantors, (i) Secured Party shall have the
right to receive any Proceeds of the Pledged Collateral and make application
thereof to the Secured Obligations in the order provided in Section 8.03 of the
Credit Agreement and (ii) Secured Party or its nominee may exercise any voting,
consent, corporate and other right pertaining to the Pledged Collateral as if
Secured Party were the absolute owner thereof, all without liability except to
account for property actually received by it; provided, however, that Secured
Party shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. In order to permit Secured Party to exercise the voting and other
consensual rights that it is entitled to exercise pursuant hereto and to receive
all distributions that it is entitled to receive hereunder, (i) each Grantor
shall promptly execute and deliver (or cause to be executed and delivered) to
Secured Party all such orders and instruments as Secured Party may from time to
time request and (ii) without limiting the immediately preceding clause (i),
such Grantor hereby grants to Secured Party an irrevocable proxy to exercise all
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled, which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other Person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) while an Event of Default exists. Each Grantor hereby expressly
authorizes and irrevocably instructs each issuer of any Pledged Collateral
pledged hereunder by such Grantor to (x) comply with any instruction received by
it from Secured Party in writing that states that an Event of Default exists and
is otherwise in accordance with the terms of this Agreement, without any other
or further instructions from such Grantor, and each Grantor agrees that such
issuer shall be fully protected in so complying and (y) upon receipt of written
notice stating that an Event of Default has occurred and is continuing under and
as defined in the Credit Agreement and directing such payment directly to
Secured Party, pay any payment with respect to the Pledged Collateral directly
to Secured Party.

 

Exhibit G – Page 7



--------------------------------------------------------------------------------

(c) Writ of Possession; Receiver. Each Grantor hereby acknowledges that Secured
Obligations arose out of a commercial transaction, and agrees that while an
Event of Default exists Secured Party shall have the right to an immediate writ
of possession with respect to the Collateral without notice of a hearing or the
requirement of posting a bond. Secured Party shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Secured Party.

(d) Remedies Cumulative. Each right, power, and remedy of Secured Party as
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Secured Party, of any one or more of
such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Secured Party of any or all such other rights, powers, or remedies.

(e) Marshaling. Secured Party shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order. To the fullest extent that it lawfully may, each Grantor
hereby agrees that it will not invoke any applicable Law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Secured Party’s rights and remedies under this Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or payment thereof is otherwise assured, and, to the
fullest extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

(f) Application of Proceeds. The proceeds of any sale of the whole or any part
of the Collateral pursuant to this Agreement, together with any other moneys
held by Secured Party under the provisions of this Agreement, shall be applied
in accordance with Section 8.03 of the Credit Agreement. Each Grantor shall
remain liable and will pay, on demand, any deficiency remaining in respect of
the Secured Obligations.

(g) Deposit Accounts and Securities Accounts. Upon the occurrence of an Event of
Default and for so long as such Event of Default is continuing, Secured Party
may (i) instruct the bank at which any Deposit Account is maintained to comply
with instructions originated by Secured Party directing disposition of the funds
in such Deposit Account without further consent of any Grantor and (ii) instruct
the Securities Intermediary at which any Securities Account is maintained to
comply with the Entitlement Order originated by Secured Party without further
consent of any Grantor.

7. Secured Party Appointed Attorney-in-Fact. Each Grantor hereby constitutes and
appoints Secured Party as the attorney-in-fact of such Grantor with full power
of substitution either in Secured Party’s name or in the name of such Grantor to
do any of the following: (a) to perform any obligation of such Grantor hereunder
in such Grantor’s name or otherwise; (b) to ask for, demand, sue for, collect,
receive, receipt and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (c) to prepare, execute, file, record
or deliver notices, assignments, financing statements, continuation statements,
applications for registration or like papers to perfect, preserve or release
Secured Party’s security interest in the Collateral; (d) to issue Entitlement
Orders, instructions and other orders to any bank or Securities Intermediary in
connection with any of the Collateral held by or maintained with such bank or
Securities Intermediary; (e) to verify facts concerning the Collateral in such
Grantor’s name, its own name or a fictitious name; (f) to endorse checks,
drafts, orders and other

 

Exhibit G – Page 8



--------------------------------------------------------------------------------

instruments for the payment of money payable to such Grantor, representing any
payment in respect of the Collateral or any part thereof or on account thereof
and to give full discharge for the same; (g) to exercise all rights, powers and
remedies which such Grantor would have, but for this Agreement, with respect to
any of the Collateral; and (h) to carry out the provisions of this Agreement and
to take any action and execute any instrument which Secured Party may deem
necessary or advisable to accomplish the purposes hereof, and to do all acts and
things and execute all documents in the name of such Grantor or otherwise,
deemed by Secured Party as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder; provided,
however, Secured Party may only exercise its rights described in the immediately
preceding clauses (a), (b), (d), (f) and (g) if an Event of Default exists;
provided, further, that Secured Party will give notice to Borrower as soon as
reasonably possible upon its exercise of its rights under the immediately
preceding clauses (a) through (h), except (1) any such notice regarding the
exercise of rights under the immediately preceding clauses (a), (b), (d), (f) or
(g) shall be given if and to the extent required by applicable Law and (2) in no
event will the failure to give such have any effect on the validity of the
exercise of any such right or give rise to liability on the part of any Credit
Party. Nothing herein contained shall be construed as requiring or obligating
any Credit Party to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by it, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby, and no action taken by Secured Party or omitted to be taken with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
Secured Party. The power of attorney granted herein is irrevocable and coupled
with an interest.

8. Secured Party Duties. The powers conferred on Secured Party hereunder are
solely to protect Secured Party’s interest in the Collateral, for the benefit of
the Credit Parties, and shall not impose any duty upon Secured Party to exercise
any such powers. Except for the safe custody of any Collateral in its actual
possession and the accounting for moneys actually received by it hereunder,
Secured Party shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Secured Party shall be deemed to have exercise
reasonable care in the custody and preservation of any Collateral in its actual
possession if Secured Party accords such Collateral treatment substantially
equal to that which Secured Party accords its own property.

9. Authorization of Financing Statements. Each Grantor authorizes Secured Party,
and its counsel and other representatives, at any time and from time to time, to
file or record financing statements, amendments to financing statements, and
other filing or recording documents or instruments with respect to the
Collateral in such form and in such offices as Secured Party reasonably
determines appropriate to perfect the security interests of Secured Party under
this Agreement. Each Grantor hereby also authorizes Secured Party, and its
counsel and other representatives, at any time and from time to time, to file
continuation statements with respect to previously filed financing statements. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Each Grantor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of Secured Party, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

10. Amendments. No amendment or waiver of any provision of this Agreement nor
consent to any departure by any Grantor herefrom shall in any event be effective
unless the same shall be in writing and signed by the party or parties against
whom enforcement of such amendment, modification, termination, or waiver is
sought, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
Schedules to this

 

Exhibit G – Page 9



--------------------------------------------------------------------------------

Agreement may be supplemented through Security Agreement Supplements executed by
a Grantor and accepted by Secured Party.

11. Notices. Any notice or other communication herein required or permitted to
be given shall be in writing to the addresses set forth on the signature pages
hereof and shall be given and deemed effective in accordance with the provisions
of Section 11.02 of the Credit Agreement.

12. No Waiver. Neither the failure on the part of any Credit Party to exercise,
nor the delay on the part of any Credit Party in exercising any right, power or
remedy hereunder, nor any course of dealing between any Credit Party, on the one
hand, and any Grantor, on the other hand, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
hereunder preclude any other or the further exercise thereof or the exercise of
any other right, power or remedy.

13. Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns under the Credit Agreement, except that no Grantor shall be
permitted to assign this Agreement or any interest herein or in the Collateral
or any part thereof and any such assignment by a Grantor shall be null and void
absent the prior written consent of Secured Party.

14. Counterparts. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

15. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

16. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

18. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED

 

Exhibit G – Page 10



--------------------------------------------------------------------------------

TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH GRANTOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE
TIME SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN
THIS AGREEMENT; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT SUCH
GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY APPLICABLE LAW
NOW EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS EXPRESSLY REQUIRED UNDER
THIS AGREEMENT OR APPLICABLE LAW, ANY REQUIREMENT OF NOTICE, DEMAND, OR
ADVERTISEMENT FOR SALE.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE SECURED OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.

19. Additional Grantors. If, pursuant to Section 6.12 of the Credit Agreement,
Borrower shall be required to cause any Subsidiary that is not a Grantor to
become a Grantor hereunder, such Subsidiary shall execute and deliver to Secured
Party a Security Agreement Supplement substantially in the form of Annex 1
hereto and shall thereafter for all purposes be party hereto as a “Grantor” and
have the same rights, benefits and obligations as a Grantor initially party
hereto.

20. Termination. Upon indefeasible payment in full of all of the Secured
Obligations (other than contingent obligations that survive termination of the
Loan Documents) and termination of the Credit Agreement in accordance with its
terms, this Agreement shall terminate. Upon termination of this Agreement in
accordance with its terms, Secured Party agrees to take such actions as any
Grantor may reasonably request, and at the sole cost and expense of such
Grantor, to evidence the termination of this Agreement.

 

Exhibit G – Page 11



--------------------------------------------------------------------------------

21. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until it terminates in accordance with its terms.

22. Reinstatement. Each Grantor agrees that, if any payment made by any Loan
Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by Secured Party to such Loan Party,
its estate, trustee, receiver or any other party, including any Grantor, under
any bankruptcy law or other applicable Law, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender, such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.

23. Security Interest Absolute. All rights of Secured Party hereunder, the grant
of a security interest in the Collateral and all obligations of each Grantor
hereunder, shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of any Loan Document, any agreement with respect to
any of the Secured Obligations or any other agreement or instrument relating to
any of the foregoing, (b) any change in the time, manner or place of the payment
of, or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document,
or any other agreement or instrument relating to any of the foregoing, (c) any
exchange, release or nonperfection of any other collateral, or any release or
amendment or waiver of or consent to or departure from any guaranty, for all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or in respect of this Agreement (other than
the indefeasible payment in full of all the Secured Obligations).

24. Joint and Several Obligations of Grantors. THE OBLIGATIONS OF THE GRANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL.

25. Miscellaneous. By acceptance of the benefits hereof, each Credit Party
acknowledges and agrees that its rights hereunder are subject to the terms of
the Credit Agreement, that the rights, obligations, and liabilities of Secured
Party are subject to the terms of the Credit Agreement, and that the Collateral
can be released as provided in the Credit Agreement.

 

Exhibit G – Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

 

GRANTORS: ASHFORD HOSPITALITY PRIME, INC. By:  

 

  Name:   David Brooks   Title:   Chief Operating Officer and General Counsel
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP   By:   Ashford Prime OP General
Partner LLC, its general partner ASHFORD PRIME OP LIMITED PARTNER LLC ASHFORD
PRIME OP GENERAL PARTNER LLC ASHFORD HHC III LLC By:  

 

  Name:   David Brooks   Title:   Vice President ASHFORD PRIME TRS CORPORATION
By:  

 

  Name:   David Kimichik   Title:   President

Address for each of the foregoing Grantors:

C/O Ashford Hospitality Prime, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attention: David Brooks

Telephone: 972.778.9207

Electronic Mail: dbrooks@ahtreit.com

 

Exhibit G – Page 13



--------------------------------------------------------------------------------

Agreed to, accepted and acknowledged as of the date first written above.

 

SECURED PARTY: BANK OF AMERICA, N.A., a national banking association By:  

 

  Name:   Title:

Notice Address:

Bank of America, N.A.

101 S Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255

Attention: Mollie S Canup

Telephone: 980-387-5449

Facsimile: 704-409-0011

Electronic Mail: mollie.s.canup@baml.com

 

Exhibit G – Page 14



--------------------------------------------------------------------------------

SCHEDULE 1

Pledged Debt Instruments

None.

 

Exhibit G – Page 15



--------------------------------------------------------------------------------

SCHEDULE 2

Necessary Filings

UCC Financing Statement Filings:

 

Grantor

  

Jurisdiction Where to be

Filed

Ashford Hospitality Prime, Inc.

   MD

Ashford Hospitality Prime Limited Partnership

   DE

Ashford Prime OP General Partner LLC

   DE

Ashford Prime OP Limited Partner LLC

   DE

Ashford Prime TRS Corporation

   DE

Ashford HHC III LLC

   DE

 

Exhibit G – Page 16



--------------------------------------------------------------------------------

SCHEDULE 3

Jurisdictions of Organization, Names, Organizational ID Numbers, Locations, Etc.

 

Grantor (Exact Legal Name)

  

Jurisdiction of

Formation

  

Org ID No.

  

Chief Executive Office/Sole

Place of Business

Ashford Hospitality Prime, Inc.    MD    D15174170   

14185 Dallas Parkway, STE 1100

Dallas, TX 75254

Ashford Hospitality Prime Limited Partnership    DE    5314751   

14185 Dallas Parkway, STE 1100

Dallas, TX 75254

Ashford Prime OP General Partner LLC    DE    5314745   

14185 Dallas Parkway, STE 1100

Dallas, TX 75254

Ashford Prime OP Limited Partner LLC    DE    5314749   

14185 Dallas Parkway, STE 1100

Dallas, TX 75254

Ashford Prime TRS Corporation    DE    5314759   

14185 Dallas Parkway, STE 1100

Dallas, TX 75254

Ashford HHC III LLC    DE    4305154   

14185 Dallas Parkway, STE 1100

Dallas, TX 75254

 

Exhibit G – Page 17



--------------------------------------------------------------------------------

SCHEDULE 4

Deposit Accounts and Securities Accounts

None.

 

Exhibit G – Page 18



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

THIS SECURITY AGREEMENT SUPPLEMENT dated as of [            ], 20[    ] (this
“Supplement”) is executed and delivered by [                    ], a
[                    ] (the “New Grantor”) in favor of BANK OF AMERICA, N.A., a
national banking association (the “Secured Party”).

WHEREAS, to secure obligations owing by certain parties under the Credit
Agreement (defined below), the other Loan Documents, and any Secured Hedge
Agreement, Borrower and the other “Grantors” thereunder have executed and
delivered that certain Security Agreement dated as of November 19, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent for and representative of (in such capacity the “Secured
Party”) for the Credit Parties under the Security Agreement, relating to, among
other things, that certain Credit Agreement dated as of November 19, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a
Delaware limited partnership (“Borrower”), ASHFORD HOSPITALITY PRIME, INC., a
Maryland corporation, each lender from time to time party thereto, the Secured
Party, as Administrative Agent, Swing Line Lender and L/C Issuer, and the other
parties thereto;

WHEREAS, it is a condition precedent to the continued extension by the Credit
Parties and the Secured Party of such financial accommodations that the New
Grantor execute this Supplement to become a party to the Security Agreement.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Grantor, the New Grantor hereby agrees as follows:

Section 1. Accession to Security Agreement; Grant of Security Interest. The New
Grantor agrees that it is a “Grantor” under the Security Agreement and assumes
all obligations of a “Grantor” thereunder, all as if the New Grantor had been an
original signatory to the Security Agreement. Without limiting the generality of
the foregoing, the New Grantor hereby:

(a) mortgages, pledges and hypothecates to the Secured Party for the benefit of
the Credit Parties, and grants to the Secured Party for the benefit of the
Credit Parties a lien on and security interest in, all of such Grantor’s right,
title and interest in, to and under the Collateral of such Grantor, all as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations;

(b) makes to the Secured Party and the other Credit Parties as of the date
hereof each of the representations and warranties contained in Section 4 of the
Security Agreement and agrees to be bound by each of the covenants contained in
the Security Agreement, including without limitation, those contained in
Section 5 thereof; and

(c) consents and agrees to each other provision set forth in the Security
Agreement.

Section 2. Supplement to Schedules. The information set forth in Annex 1
attached hereto is hereby added to the information set forth in Schedules 1
through 4 of the Security Agreement.

 

Exhibit G – Page 19



--------------------------------------------------------------------------------

Section 3. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 4. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Security
Agreement.

[Signatures on Next Page]

 

Exhibit G – Page 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor has caused this Security Agreement
Supplement to be duly executed and delivered under seal by its duly authorized
officers as of the date first written above.

 

[NEW GRANTOR] By:  

 

Name: Title:  

 

Address for Notices:

 

Attention:  

 

Telecopy Number:  

 

Telephone Number:  

 

Accepted:

 

BANK OF AMERICA, N.A., a national banking association By:  

 

Name:  

 

Title:  

 

 

Exhibit G – Page 21



--------------------------------------------------------------------------------

ANNEX 1

[Set forth information to be disclosed on Schedules 1 through 4

with respect to the New Grantor]

This Annex shall be deemed to be a supplement to Schedules 1 through 4 attached
to the Security Agreement.

 

Exhibit G – Page 22



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is dated as of [            ], 2013,
and entered into by and between ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a
Delaware limited partnership (“Borrower”), ASHFORD HOSPITALITY PRIME, INC., a
Maryland corporation (“Parent”), and those subsidiaries of Parent listed on the
signature pages hereof or which may hereafter become a party hereto pursuant to
Section 16 (each of which is a “Pledgor Subsidiary;” and Borrower, Parent, and
each Pledgor Subsidiary are each a “Pledgor” and collectively, “Pledgors”), the
Issuers (as hereinafter defined) party hereto, and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for and representative of
(in such capacity herein called “Secured Party”) the Credit Parties (hereinafter
defined).

R E C I T A L S

1. Reference is hereby made to that certain Credit Agreement dated as of
November 19, 2013 (as amended, modified, supplemented, renewed or extended, and
all restatements thereof and any agreement that refinances the indebtedness
thereunder, the “Credit Agreement”), among Borrower, Parent, the Lenders now or
hereafter party to the Credit Agreement (the “Lenders”), and Secured Party, as
Administrative Agent, Swing Line Lender (“Swing Line Lender”) and L/C Issuer
(“L/C Issuer”) (Secured Party, Swing Line Lender, L/C Issuer, the Lenders, and
each Hedge Bank, together with their respective successors and assigns are each
a “Credit Party,” and collectively the “Credit Parties”).

2. Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement as in effect on the date
hereof.

3. Each Pledgor is the legal and beneficial owner of (a) the Pledged Shares (as
defined herein), and (b) the Pledged Interests (as defined herein), in each
case, described as owned by such Pledgor on Schedule 1 hereto.

4. Each Pledgor will, directly or indirectly, benefit from the Credit Parties’
extension of credit to Borrower or an Affiliate of Borrower.

5. The Credit Agreement requires that each Pledgor shall grant to Secured Party,
for the benefit of the Credit Parties, the Liens contemplated by this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Pledgors and Issuers party hereto hereby agree
with Secured Party, for the benefit of the Credit Parties, as follows:

1. Definitions. As used herein, the following terms have the following meanings:

“Article 8 Opt-In Provisions” means the provisions, if any, in the applicable
Formation Agreements of an Issuer stating that the equity interests of such
Issuer are securities governed by Article 8 of the applicable UCC.

“Credit Agreement” has the meaning set forth in the Recitals hereto.

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

“Issuer” means a corporation, partnership, or limited liability company that has
issued or will issue any Equity Interest included in the Collateral, including,
without limitation, each of the entities listed as an “issuer” on Schedule 1
hereto.

“Pledged Interests” means all of each Pledgor’s partnership interests in limited
partnerships or general partnerships, as the case may be, and membership
interests in limited liability companies, if any, described as owned by such
Pledgor in Part B of Schedule 1 attached hereto, including, without limitation
(i) all of each Pledgor’s right, title, and interest now or hereafter accruing
under any limited liability company agreement, operating agreement, or
partnership agreement (any such agreement being a “Pledged Interest Formation
Agreement”) with respect to any interest now owned or hereafter acquired or
owned by such Pledgor in the issuer of such Pledged Interests, and (ii) all
distributions, proceeds, fees, preferences, payments, or other benefits, which
each Pledgor now is or may hereafter become entitled to receive with respect to
such interests in the issuer of such Pledged Interests and with respect to the
repayment of all loans now or hereafter made by such Pledgor to the issuer of
such Pledged Interests, and such Pledgor’s undivided percentage interest in the
assets of the issuer of such Pledged Interests.

“Pledged Shares” means the shares of stock described as owned by such Pledgor in
Part A of Schedule 1 attached hereto and issued by the corporations named
therein, including, without limitation, (i) all of each Pledgor’s right, title,
and interest now or hereafter accruing under any bylaws (any such agreement
being a “Pledged Share Formation Agreement”, and together with the Pledged
Interest Formation Agreement, the “Formation Agreements”), shareholders’
agreement, or other material agreement with respect to any interest now owned or
hereafter acquired or owned by such Pledgor in the issuer of such Pledged
Shares, and (ii) all distributions, proceeds, fees, preferences, payments, or
other benefits, which each Pledgor now is or may hereafter become entitled to
receive with respect to such interests in the issuer of such Pledged Shares and
with respect to the repayment of all loans now or hereafter made by such Pledgor
to the issuer of such Pledged Shares, and such Pledgor’s undivided percentage
interest in the assets of the issuer of such Pledged Shares.

2. Pledge of Security. Each Pledgor hereby pledges and assigns to Secured Party,
for the benefit of the Credit Parties, and hereby grants to Secured Party, for
the benefit of the Credit Parties, a security interest in, all of such Pledgor’s
right, title, and interest in and to the following (the “Collateral”):

(a) the Pledged Shares and the certificates representing the Pledged Shares and
any interest or securities entitlement of such Pledgor in the entries on the
books of any financial or securities intermediary pertaining to the Pledged
Shares;

(b) the Pledged Interests, including without limitation all of such Pledgor’s
right, title, and interest as a partner in the issuer of such Pledged Interests
(if it is a partnership) or as a member of the issuer of such Pledged Interests
(if it is a limited liability company);

(c) all additional shares of, and all securities convertible into and warrants,
options, and other rights to purchase or otherwise acquire, stock of any issuer
of the Pledged Shares from time to time acquired by such Pledgor in any manner
(which shares shall be deemed to be part of the Pledged Shares), the
certificates or other instruments representing such additional shares,
securities, warrants, options, or other rights and any interest of such Pledgor
in the entries on the books of any financial intermediary pertaining to such
additional shares;

(d) all distribution rights, income rights, liquidation interests, accounts,
contract rights, general intangibles, notes, instruments, drafts, and documents
relating to the Pledged Shares or the Pledged Interests, including, without
limitation, all dividends, cash, warrants, rights, instruments, and

 

Exhibit H – Page 2



--------------------------------------------------------------------------------

other property or proceeds from time to time received or otherwise distributed
in respect of or in exchange for any or all of the Collateral;

(e) to the extent attributable to the Pledged Shares or the Pledged Interests,
all promissory notes, notes receivable, accounts, accounts receivable, and
instruments owned or held by any Pledgor or, in which any Pledgor owns or holds
an interest, evidencing obligations of the issuer of the Equity Interests
included in such Pledged Shares or Pledged Interests;

(f) all Liens, security interests, collateral, property, and assets securing any
of the promissory notes, notes receivable, instruments, accounts receivable, and
other claims and interests described in clause (e) above;

(g) all books, files, computer records, computer software, electronic
information, and other files, records, or information relating to any or all of
the foregoing, including, without limitation, all of such Pledgor’s right, title
and interest in and to all stock or other ownership record books relating to any
of the Collateral; and

(h) all substitutions, replacements, products, proceeds, income, and profits
arising from any of the foregoing, including, without limitation, insurance
proceeds. For purposes of this Agreement, the term “proceeds” includes whatever
is receivable or received when Collateral or proceeds are sold, exchanged,
collected, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes, without limitation, proceeds of any indemnity or
guaranty payable to such Pledgor or Secured Party from time to time with respect
to any of the Collateral.

3. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a)), of all of the Obligations and all renewals or
extensions thereof, whether for principal, interest (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to any Pledgor, would accrue on such obligations), fees, expenses,
indemnities, or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created, or incurred, and all or any portion of such
obligations or liabilities that are paid, to the extent all or any part of such
payment is avoided or recovered directly or indirectly from Secured Party or any
other Credit Party as a preference, fraudulent transfer, or otherwise (all such
obligations and liabilities being the “Underlying Debt”), and all payment
obligations of each Pledgor now or hereafter existing under Section 14 of this
Agreement (all such obligations of Pledgors, together with the Underlying Debt,
being the “Secured Obligations”).

4. Delivery of Collateral. All certificates or instruments representing or
evidencing the Collateral shall be delivered to and held by or on behalf of
Secured Party pursuant hereto and shall be in suitable form for transfer by
delivery or, as applicable, shall be accompanied by the applicable Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Secured Party.
Secured Party shall have the right, at any time after the occurrence and during
the continuation of an Event of Default, and without notice to any Pledgor, to
transfer to or to register in the name of Secured Party or any of its nominees
any or all of the Collateral, subject only to the revocable rights specified in
Section 8(a). In addition, Secured Party shall have the right at any time after
the occurrence and during the continuation of an Event of Default to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller

 

Exhibit H – Page 3



--------------------------------------------------------------------------------

or larger denominations.

5. Consent. To the extent the consent of a Pledgor or Issuer party hereto,
whether in its capacity as a partner, member, general partner, managing member,
shareholder, issuer, or otherwise, is required for the transfer, conveyance, or
encumbrance of all or any portion of the Pledged Interests in any partnership or
limited liability company, such Pledgor or Issuer hereby irrevocably
(a) consents to the grant of the security interests by all applicable Pledgors
described in this Pledge Agreement, (b) consents to the transfer or conveyance
of the Collateral pursuant to Secured Party’s exercise of its rights and
remedies under this Pledge Agreement or any of the other Loan Documents, at law
or in equity, (c) consents to the admission of Secured Party or any Persons
designated by Secured Party, their nominees, or any other transferee of any
Collateral as a partner (including as the general partner) or member (including
as the managing member) of such partnership or limited liability company, and
(d) agrees that all terms and conditions in the Organization Documents of such
Issuer applicable to the pledge of any Collateral, the enforcement thereof, the
transfer of any Collateral or the admission of Secured Party or any Persons
designated by Secured Party, their nominees, or any other transferee of any
Collateral as a partner (including as the general partner) or member (including
as the managing member) of such partnership or limited liability company have
been satisfied or waived in connection with Secured Party’s exercise of its
rights and remedies under this Pledge Agreement or any of the other Loan
Documents. Ashford Prime OP General Partner LLC, a Delaware limited liability
company (“Prime GP”) hereby consents to the pledge by Ashford Prime OP Limited
Partner LLC, a Delaware limited liability company (“Prime LP”) of equity
interests in Borrower. In the event of a foreclosure or conveyance in lieu
thereof or other transfer to a third party purchaser by Secured Party, Prime GP
hereby acknowledges and agrees that Secured Party or any other such transferee
will become a Substitute Limited Partner (as such term is defined in the Amended
and Restated Agreement of Limited Partnership of Borrower (the “Borrower
Partnership Agreement”)) for all purposes under the Borrower Partnership
Agreement; provided that, in the case of any third party purchaser, such
transferee becoming a Substitute Limited Partner shall be subject to
Section 9.5(b) and 9.11 of the Borrower Partnership Agreement.

6. Representations and Warranties. Each Pledgor represents and warrants, as of
the date hereof, that:

(a) Due Authorization, etc. of Collateral. All stock, limited liability company
membership interests, and partnership interests included in the Pledged Shares
and Pledged Interests have been duly authorized and validly issued and are fully
paid and nonassessable.

(b) Description of Collateral.

(i) The Pledged Shares and Pledged Interests constitute all of the issued and
outstanding stock, limited liability company membership interests, and
partnership interests in the Issuers (other than the Borrower and any Issuer
that is a JV Subsidiary).

(ii) There are no outstanding warrants, options or other rights to purchase, or
other agreements outstanding with respect to, or property that is now or
hereafter convertible into, or that requires the issuance or sale of, any stock,
limited liability company membership interests, or partnership interests in the
Issuers.

(c) Ownership of Collateral. Each Pledgor is the legal, record, and beneficial
owner of the Collateral listed next to its name on Schedule 1, free and clear of
any Lien except for the Lien created by the Loan Documents.

(d) Governmental Authorizations. No authorization, approval, or other action by,
and no

 

Exhibit H – Page 4



--------------------------------------------------------------------------------

notice to or filing with, any Governmental Authority is required for either
(i) the pledge by any Pledgor of the Collateral pursuant to this Agreement and
the grant by any Pledgor of the Lien granted hereby, (ii) the execution,
delivery, or performance of this Agreement by any Pledgor, or (iii) the exercise
by Secured Party of the voting or other rights, or the remedies in respect of
the Collateral, provided for in this Agreement (except as may be required in
connection with a disposition of Collateral by laws affecting the offering and
sale of securities generally).

(e) Perfection. Upon execution of this Agreement and (i) an appropriate
financing statement by each Pledgor and the recording of the financing statement
in the appropriate office, or (ii) the establishment of “control” (within the
meaning of Article 8 or Article 9 of the Uniform Commercial Code, as adopted in
the State of New York (the “UCC”)) over any portion of the Collateral
constituting Certificated Securities or Uncertificated Securities (each as
defined in the UCC), as applicable, Secured Party will have a valid and
perfected first priority Lien in the Collateral, securing the payment of the
Secured Obligations.

(f) Margin Regulations. The pledge of the Collateral pursuant to this Agreement
does not violate Regulation T, U, or X of the FRB.

(g) Organization Documents. Each Pledgor acknowledges and represents that no
default or event which, with the giving of notice or the passage of time, could
become a default has occurred as to such Pledgor under each applicable
Organization Document of the issuer of any Equity Interest included in the
Collateral, and all capital contributions required of such Pledgor pursuant to
the such Organization Documents as of the date hereof have been made, and such
Pledgor has no further obligation to contribute capital to any of Parent,
Borrower, or Prime GP.

7. Assurances and Covenants of each Pledgor and each Issuer party hereto.

(a) Transfers and Other Liens. No Pledgor shall:

(i) sell, assign (by operation of law or otherwise), pledge, or hypothecate or
otherwise dispose of, or grant any option with respect to, any of the Collateral
except for the Lien created under the Loan Documents; provided that each Pledgor
may sell or dispose of any Collateral so long as such sale or disposition is not
otherwise prohibited pursuant to the Credit Agreement, and upon such permitted
sale or disposition any assets so sold or disposed as permitted by this
Section 7(a) shall be released from the Lien of this Agreement as provided in
Section 17 provided that the foregoing shall not be construed to limit such
Pledgor’s rights under Section 8(a)(ii) hereof; or

(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the Liens created under the Loan Documents and, to the
extent that the allocation provisions in the Organization Documents of any JV
Subsidiary constitute a Lien, except for any such Lien.

(b) Additional Collateral. (i) Parent shall cause each of Prime GP and Prime LP
not to issue any stock or other securities in addition to or in substitution for
the Pledged Shares or Pledged Interests issued by such Issuer, except to Parent,
(ii) Borrower shall cause Ashford Prime TRS Corporation, a Delaware corporation,
not to issue any stock or other securities in addition to or in substitution for
the Pledged Shares or Pledged Interests issued by such Issuer, except to
Borrower, and (iii) each Pledgor shall pledge hereunder pursuant to
Section 7(d), (A) promptly upon its acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other securities or interests
of each

 

Exhibit H – Page 5



--------------------------------------------------------------------------------

issuer of Pledged Shares or Pledged Interests and (B) promptly upon the issuer
of any Equity Interests that it owns in any Person who was an Unpledgeable
Subsidiary ceasing to be an Unpledgeable Subsidiary, any and all of its shares
of stock or other securities or interests of such issuer.

(c) Pledge Amendments. Each Pledgor shall, upon obtaining any additional shares
of stock or other securities or interests required to be pledged hereunder as
provided in Sections 7(b) and upon determining that any Person in which it holds
any shares of stock or other securities or interests is no longer an
Unpledgeable Subsidiary, promptly (and in any event on or before thirty
(30) days after obtaining such securities) deliver to Secured Party a Pledge
Amendment, duly executed by such Pledgor and Issuer, as applicable, in
substantially the form of Exhibit A attached hereto (a “Pledge Amendment”), as
well as all certificates and instruments representing shares of stock or other
equity interests, if any, in accordance with Section 6.12(a)(iii) of the Credit
Agreement, in respect of the additional Pledged Shares or Pledged Interests to
be pledged pursuant to this Agreement. Each Pledgor hereby authorizes Secured
Party to attach each Pledge Amendment to this Agreement and agrees that all
Pledged Shares listed on any Pledge Amendment delivered to Secured Party shall
for all purposes hereunder be considered Collateral; provided that, the failure
of any Pledgor to execute a Pledge Amendment with respect to any additional
Pledged Shares pledged pursuant to this Agreement shall not impair the Lien of
Secured Party therein or otherwise adversely affect the rights and remedies of
Secured Party hereunder with respect thereto.

(d) Further Assurances Perfection. Each Pledgor shall from time to time, at the
expense of Pledgors, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Secured Party may reasonably request, in order to perfect and protect any
Lien granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Pledgor will:

(i) authenticate and file, or authorize Secured Party to file, such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as Secured Party may reasonably
request, in order to perfect and preserve the Liens granted or purported to be
granted hereby; and

(ii) at Secured Party’s request, appear in and defend any action or proceeding
that may affect any Pledgor’s title to or Secured Party’s Lien in all or any
part of the Collateral.

(e) Authorization to File Financing Statements.

(i) Each Pledgor hereby authorizes Secured Party to file one or more financing
or continuation statements, and amendments thereto, relative to and limited to
all or any part of the Collateral, in such filing offices as Secured Party shall
deem appropriate, and shall pay Secured Party’s reasonable costs and expenses
incurred in connection therewith.

(ii) Each Pledgor hereby further authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to and
limited to all or any part of the Collateral without the signature of such
Pledgor, and each Pledgor agrees that a carbon, photographic, or other
reproduction of this Agreement or of a financing statement authenticated by such
Pledgor shall be sufficient as a financing statement and may be filed as a
financing statement in any and all jurisdictions.

(f) Organization Documents. Subject to Section 5 of this Agreement, each Pledgor
shall, at its expense, maintain each applicable Organization Document of the
issuer of any Equity Interest

 

Exhibit H – Page 6



--------------------------------------------------------------------------------

included in the Collateral in full force and effect, without any cancellation,
termination, amendment, supplement, or other modification of such Organization
Document, except as explicitly required by its terms (as in effect on the date
hereof), except for amendments, supplements or other modifications that do not
materially adversely affect the interests of the Credit Parties in any material
respect and except for Organization Documents in respect of Pledged Shares or
Pledged Interests of partnerships or limited liability companies that have been
released from this Agreement under Section 17.

8. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Loan Documents;

(ii) each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien of this Agreement, any and all dividends, cash, warrants,
rights, instruments, and other property or proceeds from time to time received
or otherwise distributed in respect of or in exchange for any Collateral;
provided, however, that any and all such dividends, distributions, property or
proceeds paid or payable on the Collateral in the form of additional securities
of an Issuer shall be, and shall forthwith be delivered to Secured Party to hold
as Collateral and shall, if received by any Pledgor, be received in trust for
the benefit of Secured Party, be segregated from the other property or funds of
such Pledgor and be forthwith delivered to Secured Party as Collateral in the
same form as so received (with all necessary endorsements); and

(iii) Secured Party shall promptly execute and deliver (or cause to be executed
and delivered) to Pledgors all such proxies, dividend payment orders, and other
instruments as any Pledgor may from time to time reasonably request for the
purpose of enabling such Pledgor to exercise the voting and other consensual
rights which it is entitled to exercise pursuant to paragraph (i) above and to
receive the dividend payments which it is authorized to receive and retain
pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuation of an Event of Default:

(i) upon written notice from Secured Party to Pledgors, all rights of any
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to Section 8(a)(i) in respect of any
Issuer party hereto shall cease, and all such rights shall thereupon become
vested in Secured Party who shall thereupon have the sole right to exercise such
voting and other consensual rights;

(ii) all rights of any Pledgor to receive the dividends, cash, warrants, rights,
instruments, and other property or proceeds in respect of or in exchange for any
Collateral which it would otherwise be authorized to receive and retain pursuant
to Section 8(a)(ii) shall cease, and all such rights shall thereupon become
vested in Secured Party who shall thereupon have the sole right to receive and
hold as Collateral such dividend payments; and

(iii) all dividends, cash, warrants, rights, instruments, and other property or
proceeds in respect of or in exchange for any Collateral which are received by
any Pledgor contrary to the provisions of paragraph (ii) of this Section 8(b)
shall be received in trust for the benefit of Secured Party, shall be segregated
from other funds of such Pledgor and shall forthwith be paid

 

Exhibit H – Page 7



--------------------------------------------------------------------------------

over to Secured Party as Collateral in the same form as so received (with any
necessary endorsements).

(c) In order to permit Secured Party to exercise the voting and other consensual
rights in respect of Pledged Shares which it may be entitled to exercise
pursuant to Section 8(b)(i) in respect of any Issuer party hereto and to receive
all dividends and other distributions which it may be entitled to receive under
Section 8(a)(ii) or Section 8(b)(ii), (i) each Pledgor shall promptly execute
and deliver (or cause to be executed and delivered) to Secured Party all such
proxies, dividend payment orders, and other instruments as Secured Party may
from time to time reasonably request, and (ii) without limiting the effect of
the immediately preceding clause (i), each Pledgor hereby grants to Secured
Party an irrevocable proxy to vote the Pledged Shares in respect of any Issuer
party hereto and to exercise all other rights, powers, privileges, and remedies
to which a holder of the Pledged Shares in respect of any Issuer party hereto
would be entitled (including, without limitation, giving or withholding written
consents of shareholders, calling special meetings of shareholders, and voting
at such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Shares on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Shares or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations (except for contingent obligations that survive
termination of the Loan Documents) or waiver or cure of such Default.

(d) Notwithstanding any of the foregoing, each Pledgor agrees that this
Agreement shall not in any way be deemed to obligate Secured Party or any other
Credit Party to assume any of such Pledgor’s obligations, duties, expenses, or
liabilities arising out of this Agreement (including, without limitation, such
Pledgor’s obligations as the holder of the Pledged Shares and as holder of the
Pledged Interests) or under any and all other agreements now existing or
hereafter drafted or executed (collectively, the “Pledgor Obligations”) unless
Secured Party otherwise expressly agrees to assume any or all of said Pledgor
Obligations in writing. Without limiting the generality of the foregoing,
neither the grant of the Lien in the Collateral in favor of Secured Party as
provided herein nor the exercise by Secured Party of any of its rights hereunder
nor any action by Secured Party in connection with a foreclosure on the
Collateral shall be deemed to constitute Secured Party as a partner of any
partnership or a member of any limited liability company; provided, however,
that in the event Secured Party elects to become a substituted partner of any
partnership or a member of any limited liability company in place of any Pledgor
while an Event of Default has occurred and is continuing, Secured Party shall be
entitled to and shall become such a substitute partner or member.

9. Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby irrevocably
appoints Secured Party as such Pledgor’s attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor, Secured
Party or otherwise, from time to time in Secured Party’s discretion:

(a) to file one or more financing or continuation statements, or amendments
thereto, relative to and limited to all or any part of the Collateral without
the signature of such Pledgor;

(b) subsequent to the occurrence and during the continuation of an Event of
Default, to ask, demand, collect, sue for, recover, compound, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) subsequent to the occurrence and during the continuation of an Event of
Default, to receive, endorse, and collect any instruments made payable to any
Pledgor representing any dividend payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for

 

Exhibit H – Page 8



--------------------------------------------------------------------------------

the same; and

(d) subsequent to the occurrence and during the continuation of an Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.

10. Secured Party May Perform. If any Pledgor fails to perform any agreement
contained herein, then Secured Party may itself perform, or cause performance
of, such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by such Pledgor under Section 14(b).

11. Standard of Care. The powers conferred on Secured Party hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession or under its control and the
accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Collateral, it being understood that Secured Party shall
have no responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders, or other matters relating to
any Collateral, whether or not Secured Party has or is deemed to have knowledge
of such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession or
control of the Collateral) to preserve rights against any parties with respect
to any Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Collateral, or (d) initiating any action to protect the Collateral against
the possibility of a decline in market value. Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession or control if such Collateral is accorded treatment substantially
equal to that which Secured Party accords its own property consisting of
negotiable securities.

12. Remedies.

(a) If any Event of Default shall have occurred and be continuing, then Secured
Party may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and Secured Party may also in its sole
discretion, without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange
or broker’s board or at any of Secured Party’s offices or elsewhere, for cash,
on credit, or for future delivery, at such time or times and at such price or
prices and upon such other terms as Secured Party may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Collateral. Secured Party or any other Credit Party may be the purchaser of
any or all of the Collateral at any such public sale and Secured Party, as agent
for and representative of the Credit Parties, shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured Party at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay, and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Pledgor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ prior notice to the
applicable Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may,

 

Exhibit H – Page 9



--------------------------------------------------------------------------------

without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor hereby waives any claims against Secured Party arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree; provided however, that
Pledgors do not waive the requirements of Section 9-610 of the UCC with respect
to any sale or other disposition of the Collateral that is conducted under such
Section.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as from time to time amended (the “Securities Act”),
and applicable state securities laws, Secured Party may be compelled, with
respect to any sale of all or any part of the Collateral conducted without prior
registration or qualification of such Collateral under the Securities Act and/or
such state securities laws, to limit purchasers to those who will agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Pledgor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that Secured Party shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

(c) If Secured Party determines to exercise its right to sell any or all of the
Collateral, then upon Secured Party’s written request, each Pledgor shall and
shall cause each issuer of any Pledged Shares to be sold hereunder from time to
time to furnish to Secured Party all such information as Secured Party may
request in order to determine the number of shares and other instruments
included in the Collateral which may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

(d) Notwithstanding anything to the contrary, in no event shall any Pledgor be
required to cause the registration of any securities included in the Collateral,
whether pursuant to the Securities Act, any applicable state securities law, or
any other Law.

13. Application of Proceeds. All proceeds received by Secured Party in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral shall be held and applied in accordance with the Credit
Agreement.

14. Indemnity and Expenses.

(a) EACH PLEDGOR AGREES TO INDEMNIFY SECURED PARTY AND EACH OTHER CREDIT PARTY
FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, AND LIABILITIES IN ANY WAY RELATING
TO, GROWING OUT OF, OR RESULTING FROM THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF THIS
AGREEMENT), EXCEPT (I) IN THE CASE OF ANY CLAIMS, LOSSES AND LIABILITIES ARISING
OTHER THAN UNDER A SECURED HEDGE AGREEMENT, TO THE EXTENT SUCH CLAIMS, LOSSES,
OR LIABILITIES RESULT FROM SECURED PARTY’S OR SUCH OTHER CREDIT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION AND (II) IN THE CASE OF ANY CLAIMS,

 

Exhibit H – Page 10



--------------------------------------------------------------------------------

LOSSES AND LIABILITIES ARISING UNDER A SECURED HEDGE AGREEMENT, TO THE EXTENT
(A) ARISING UNDER THE TERMS OF ANY “TRANSACTION” (AS DEFINED THEREIN) OR (B) TO
THE EXTENT SUCH CLAIMS, LOSSES, OR LIABILITIES RESULT FROM SECURED PARTY’S OR
SUCH OTHER CREDIT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION.

(b) Pledgors shall pay to Secured Party upon demand the amount of any and all
costs and expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that Secured Party may incur in connection with
(i) the administration of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of Secured
Party hereunder, or (iv) the failure by any Pledgor to perform or observe any of
the provisions hereof.

15. Continuing Security Interest; Transfer of Loans. This Agreement shall create
a continuing Lien in the Collateral and shall (a) remain in full force and
effect until the payment in full of all Obligations (except for contingent
obligations that survive termination of the Loan Documents), the termination of
the obligations of the Credit Parties to advance Borrowings or issue Letters of
Credit under the Loan Documents, and the expiration of all Letters of Credit,
and all Secured Hedge Agreements, (b) be binding upon each Pledgor, its
successors and assigns, and (c) inure, together with the rights and remedies of
Secured Party hereunder, to the benefit of Secured Party and each other Credit
Party, and their respective successors, transferees, and assigns. Without
limiting the generality of the foregoing clause (c), but subject to the relevant
provisions of the Loan Documents and the Secured Hedge Agreements, any Credit
Party may assign or otherwise transfer any Secured Obligations held by it to any
other Person to the extent permitted by the Credit Agreement or the relevant
Secured Hedge Agreement, as applicable, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Credit
Party herein or otherwise. Upon the indefeasible payment in full of all
Obligations (except for contingent obligations that survive termination of the
Loan Documents), the termination of the obligations of the Credit Parties to
advance Borrowings or issue Letters of Credit under the Loan Documents, and the
expiration of all Letters of Credit, and all Secured Hedge Agreements, the Lien
granted hereby shall terminate and all rights to the Collateral shall revert to
Pledgors. Upon any such termination Secured Party will, at Pledgors’ expense,
execute and deliver to Pledgors such documents as Pledgors shall reasonably
request to evidence such termination and Pledgors shall be entitled to the
return, upon their request and at their expense, against receipt and without
recourse to Secured Party, of such Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof.

16. Additional Pledgor Subsidiaries. In accordance with Section 6.12(a)(iii) of
the Credit Agreement, certain additional Subsidiaries of Parent may from time to
time become parties hereto as additional Pledgor Subsidiaries (an “Additional
Pledgor Subsidiary”), and such Additional Pledgor Subsidiary and any applicable
Issuer not already a party to this Agreement, shall enter into a joinder hereto,
substantially in the form of Exhibit B, together with all certificates and
instruments representing shares of stock or other equity interests, and listing
the Collateral to be pledged by such Additional Pledgor Subsidiary.

17. Release of Collateral. Collateral shall be released from the Lien of this
Agreement upon any of the following events: (i) any sale or disposition of such
Collateral as permitted by Section 7(a) of this Agreement; (ii) any release of
the Lien in such Collateral by the Secured Party in accordance with Section 9.10
of the Credit Agreement; or (iii) upon termination of the Lien pursuant to
Section 15. Upon any release of Collateral pursuant to the terms of this
Section 17, (i) Secured Party shall thereupon return to the respective Pledgor
or to its order any and all certificates and other instruments evidencing or
relating to such released Collateral and (ii) Secured Party will, at Pledgors’
expense, file, or will authorize

 

Exhibit H – Page 11



--------------------------------------------------------------------------------

the respective Pledgor to file, an amendment or termination to any financing
statement releasing such Collateral.

18. Amendments; Etc. No amendment, modification, termination, or waiver of any
provision of this Agreement, and no consent to any departure by any Pledgor from
the terms and conditions hereof, shall in any event be effective unless the same
shall be in writing and signed by the party or parties against whom enforcement
of such amendment, modification, termination, or waiver is sought. Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.

19. Notices. Any notice or other communication herein required or permitted to
be given shall be in writing to the addresses set forth on the signature pages
hereof and shall be given and deemed effective in accordance with the provisions
of Section 11.02 of the Credit Agreement.

20. Control Agreement; Acknowledgement by Issuers party hereto.

(a) Upon the occurrence and during the continuation of an Event of Default,
Pledgors hereby authorize and instruct each Issuer a party hereto to comply, and
each such Issuer hereby agrees to so comply, with any instruction received
thereby from Secured Party with respect to the Collateral, without any consent
or further instructions from Pledgors (or other registered owner), and Pledgors
agree that each such Issuer shall be fully protected in so complying.

(b) Each Issuer a party hereto acknowledges receipt of a copy of this Agreement,
agrees to be bound thereby and to comply with the terms thereof insofar as such
terms are applicable to it, and acknowledges and agrees that it has reflected
any pledge hereunder to the Secured Party in its books and records. Each Issuer
a party hereto further agrees that upon request by Secured Party after the
occurrence of an Event of Default, upon receipt of notice from Secured Party,
such Issuer shall pay any dividends, distributions or other payments with
respect to any shares of stock included in the Pledged Shares or any partnership
or limited liability company interests included in the Pledged Interests
directly to Secured Party. Each Pledgor hereby irrevocably agrees not to vote to
amend, and each Issuer a party hereto (other than any Issuer that is a JV
Subsidiary) hereby irrevocably agrees not to amend (i) the applicable Issuer’s
Organization Documents to provide that its Equity Interests are securities
governed by Article 8 of the UCC or (ii) the applicable Issuer’s Article 8
Opt-In Provisions of the applicable Issuer’s Organization Documents, and each
Pledgor and each Issuer a party hereto hereby agrees and acknowledges that any
such vote shall be invalid and any such amendment shall be void ab initio.

21. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of Secured Party in the exercise of any power, right, or privilege
hereunder shall impair such power, right, or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right, or privilege preclude any other or further
exercise thereof or of any other power, right, or privilege. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

22. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

23. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

Exhibit H – Page 12



--------------------------------------------------------------------------------

24. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 24(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND

 

Exhibit H – Page 13



--------------------------------------------------------------------------------

(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24.

25. Actions Not Release. The security interest and Pledgors’ obligations and
Secured Party’s rights hereunder shall not be released, diminished, impaired, or
adversely affected by the occurrence of any one or more of the following events:
(i) the taking or accepting of any other security or assurance for any or all of
the Obligations; (ii) any release, surrender, exchange, subordination, or loss
of any security or assurance at any time existing in connection with any or all
of the Obligations; (iii) the modification of, amendment to, or waiver of
compliance with any terms of any of the other Loan Documents without the
notification or consent of Pledgors, except as required therein (the right to
such notification or consent being herein specifically waived by Pledgors);
(iv) the insolvency, bankruptcy, or lack of corporate or trust power of any
party at any time liable for the payment of any or all of the Obligations,
whether now existing or hereafter occurring; (v) any renewal, extension, or
rearrangement of the payment of any or all of the Obligations, either with or
without notice to or consent of Pledgors, or any adjustment, indulgence,
forbearance, or compromise that may be granted or given by Secured Party or any
other Credit Party to Pledgors; (vi) any neglect, delay, omission, failure, or
refusal of Secured Party or any other Credit Party to take or prosecute any
action in connection with any other agreement, document, guaranty, or instrument
evidencing, securing, or assuring the payment of all or any of the Obligations;
(vii) any failure of Secured Party or any other Credit Party to notify Pledgors
of any renewal, extension, or assignment of the Obligations or any part thereof,
or the release of any security, or of any other action taken or refrained from
being taken by Secured Party or any other Credit Party against Pledgors or any
new agreement between or among Secured Party or one or more Credit Parties and
Pledgors, it being understood that neither Secured Party nor any other Credit
Party shall be required to give Pledgors any notice of any kind under any
circumstances whatsoever with respect to or in connection with the Obligations,
including, without limitation, notice of acceptance of this Agreement or any
Collateral ever delivered to or for the account of Secured Party hereunder;
(viii) the illegality, invalidity, or unenforceability of all or any part of the
Obligations against any party obligated with respect thereto by reason of the
fact that the Obligations, or the interest paid or payable with respect thereto,
exceeds the amount permitted by Law, the act of creating the Obligations, or any
part thereof, is ultra vires, or the officers, partners, or trustees creating
same acted in excess of their authority, or for any other reason; (ix) if any
payment by any party obligated with respect thereto is held to constitute a
preference under applicable Laws or for any other reason Secured Party or any
other Credit Party is required to refund such payment or pay the amount thereof
to someone else; or (x) by any fact or circumstance relating to the Obligations,
other than indefeasible payment, which might otherwise constitute a defense to
the obligations of any Pledgor under this Agreement.

26. Counterparts. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

27. Limitation. The obligations of each Pledgor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code (Title 11, United States Code) or any comparable provisions of any
applicable state law.

28. Release Provisions. The provisions of Section 9.11 of the Credit Agreement
are hereby incorporated by reference into this Pledge Agreement to the same
extent and with the same force as if fully set forth herein.

 

Exhibit H – Page 14



--------------------------------------------------------------------------------

[Signature Pages to Follow]

 

Exhibit H – Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor, each Issuer a party hereto and Secured Party
have caused this Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.

 

BORROWER: ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP By:   Ashford Prime OP
General Partner LLC, its general partner By:  

 

  Name:   David Brooks   Title:   Vice President PARENT: ASHFORD HOSPITALITY
PRIME, INC. By:  

 

  Name:   David Brooks   Title:   Chief Operating Officer and General Counsel

 

PLEDGOR SUBSIDIARIES: ASHFORD PRIME OP LIMITED PARTNER LLC ASHFORD PRIME OP
GENERAL PARTNER LLC ASHFORD HHC III LLC By:  

 

  Name:   David Brooks   Title:   Vice President

Address for each of the foregoing Pledgors:

C/O Ashford Hospitality Prime, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attention: David Brooks

Telephone: 972.778.9207

Electronic Mail: dbrooks@ahtreit.com

 

Exhibit H – Page 16



--------------------------------------------------------------------------------

ISSUERS: ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP   By:   Ashford Prime OP
General Partner LLC, its general partner ASHFORD PRIME OP LIMITED PARTNER LLC
ASHFORD PRIME OP GENERAL PARTNER LLC ASHFORD HHC III LLC

 

By:  

 

  Name:   David Brooks   Title:   Vice President

 

ASHFORD PRIME TRS CORPORATION By:  

 

  Name:   David Kimichik   Title:   President

Address for each of the foregoing Issuers:

C/O Ashford Hospitality Prime, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attention: David Brooks

Telephone: 972.778.9207

Electronic Mail: dbrooks@ahtreit.com

 

Exhibit H – Page 17



--------------------------------------------------------------------------------

THE UNDERSIGNED ASHFORD HHC PARTNERS III LP HAS EXECUTED THIS AGREEMENT, NOT AS
A PARTY, BUT SOLELY FOR PURPOSES OF ACKNOWLEDGING ITS CONSENT TO THE GRANT BY
ASHFORD HHC III LLC OF A SECURITY INTEREST OVER ITS GENERAL PARTNERSHIP INTEREST
IN ASHFORD HHC PARTNERS III LP AND THE GRANT BY ASHFORD HOSPITALITY PRIME
LIMITED PARTNERSHIP OF A SECURITY INTEREST OVER ITS LIMITED PARTNERSHIP INTEREST
IN ASHFORD HHC PARTNERS III LP.

 

ASHFORD HHC PARTNERS III LP   By:   Ashford HHC III LLC, its general partner By:
 

 

  Name:   David Brooks   Title:   Vice President

 

Exhibit H – Page 18



--------------------------------------------------------------------------------

SECURED PARTY:

BANK OF AMERICA, N.A., a national

banking association

 

By:  

 

  Name:   Title:

Notice Address:

Bank of America, N.A.

101 S Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255

Attention: Mollie S Canup

Telephone: 980-387-5449

Facsimile: 704-409-0011

Electronic Mail: mollie.s.canup@baml.com

 

Exhibit H – Page 19



--------------------------------------------------------------------------------

SCHEDULE 1

Pledged Shares and Pledged Interests

PART A

Corporations

 

Pledgor

   Stock
Issuer    Certificated
(Y/N)    Class of
Stock    Stock
Certificate
Nos.    Par
Value      Number
of Shares      Percentage
of
Outstanding
Stock of the
Stock Issuer  

Ashford Hospitality Prime Limited Partnership

   Ashford
Prime TRS
Corporation    No    Common    N/A    $ 0.01         1,000         100 % 

PART B

General Partnerships

 

Pledgor

  

General

Partnership

Interests

Issuer/Limited

Partnership

Interests Issuer

   Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
General
Partnership

N/A

              

Limited Partnerships

 

Pledgor

  

Limited

Partnership Issuer

   Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units   

Percentage of

Outstanding

Interests of the Limited

Partnership

Ashford HHC III LLC

   Ashford HHC Partners III LP    No    No    N/A    0.1% LP Interest

Ashford Hospitality Prime Limited Partnership

   Ashford HHC Partners III LP    No    No    N/A    74.9% LP Interest

Ashford Prime OP Limited Partner LLC

   Ashford Hospitality Prime Limited Partnership    No    No    N/A   
64.5%* LP Interest

Ashford Prime OP General Partner LLC

   Ashford Hospitality Prime Limited Partnership    No    No    N/A    0% GP
interest

 

* approximate percentage interest as of the closing date representing 100% of
Pledgor’s interest in the issuer.

 

Exhibit H – Page 20



--------------------------------------------------------------------------------

Limited Liability Companies

 

Pledgor

  

Limited Liability

Company Issuer

   Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
Limited
Liability
Company  

Ashford Hospitality Prime Limited Partnership

   Ashford HHC III LLC    No    No    N/A      100 % 

Ashford Hospitality Prime, Inc.

   Ashford Prime OP Limited Partner LLC    No    No    N/A      100 % 

Ashford Hospitality Prime, Inc.

   Ashford Prime OP General Partner LLC    No    No    N/A      100 % 

 

Exhibit H – Page 21



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGE AMENDMENT

This Pledge Amendment, dated             , 20     (this “Pledge Amendment”), is
delivered pursuant to Section 7(c) of the Pledge Agreement referred to below.
The undersigned hereby agrees as follows:

1. This Pledge Amendment may be attached to the Pledge Agreement dated as of
November 19, 2013, between the undersigned, each other Pledgor party thereto,
and Bank of America, N.A., as Secured Party (the “Pledge Agreement;” capitalized
terms defined therein being used herein as therein defined).

2. The [Pledged Shares / Pledged Interests] listed on this Pledge Amendment
shall be deemed to be part of the [Pledged Shares] [Pledged Interests] and shall
become part of the Collateral and shall secure all Secured Obligations.

3. The undersigned Pledgor hereby confirms and reaffirms the security interest
in the Collateral granted to the Secured Party for the benefit of the Credit
Parties under the Pledge Agreement, and, as additional collateral security for
the prompt and complete payment when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations and in order to induce the Credit
Parties to make their loans and other extensions of credit under the Credit
Agreement and/or Secured Hedge Agreements, as applicable, Pledgor hereby
delivers to the Secured Party, for the benefit of the Credit Parties, all of
Pledgor’s interest in [Name of New LLC/New LP/New Company], a
                     (“New Issuer”) listed in Schedule I hereto, together with
all certificates, options, or rights of any nature whatsoever which may be
issued or granted by New Issuer to Pledgor in respect of such interest while the
Pledge Agreement, as supplemented hereby, is in force (the “Additional Pledged
[Interests/Shares]”) and hereby grants to the Secured Party a first priority
security interest in the Additional Pledged [Interests/Shares] and all proceeds
thereof.

4. The undersigned hereby certifies that the representations and warranties in
Section 6 of the Pledge Agreement are true and correct as of the date hereof and
hereafter, as to the Pledged Shares, Pledged Interests, instruments and any
other property pledged pursuant to this Pledge Amendment.

5. This Pledge Amendment is supplemental to the Pledge Agreement, forms a part
thereof and is subject to the terms thereof. Schedule 1 to the Pledge Agreement
shall hereby be deemed to include each item listed on Schedule I of this Pledge
Amendment.

6. The undersigned New Issuer hereby agrees to all of the terms and agreements
applicable to such Issuer in the Pledge Agreement.

[Signature Page to Follow]

 

Exhibit H – Page 22



--------------------------------------------------------------------------------

PLEDGOR:

 

By:  

 

  Name:  

 

  Title:  

 

ISSUER:

 

By:  

 

  Name:  

 

  Title:  

 

 

Exhibit H – Page 23



--------------------------------------------------------------------------------

Schedule I

Pledged Shares and Pledged Interests

PART A

Corporations

 

Pledgor

   Stock
Issuer    Certificated
(Y/N)    Class of
Stock    Stock
Certificate
Nos.    Par
Value    Number
of Shares    Percentage
of
Outstanding
Stock of the
Stock Issuer                     

PART B

General Partnerships

 

Pledgor

   General
Partnership
Interests
Issuer/Limited
Partnership
Interests Issuer    Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
General
Partnership               

Limited Partnerships

 

Pledgor

   Limited
Partnership Issuer    Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
Limited
Partnership               

Limited Liability Companies

 

Pledgor

   Limited Liability
Company Issuer    Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
Limited
Liability
Company               

 

Exhibit H – Page 24



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER TO PLEDGE AGREEMENT

THIS JOINDER TO PLEDGE AGREEMENT dated as of             , 20     (this
“Joinder”) executed and delivered by             , a
                                         (the “Additional Pledgor Subsidiary”)
and         , a              (“Issuer”) in favor of BANK OF AMERICA, N.A., in
its capacity as administrative agent for and representative of (in such capacity
the “Secured Party”) for the Credit Parties under that certain Pledge Agreement
dated as of November 19, 2013 (as amended, supplemented, restated or otherwise
modified from time to time, the “Pledge Agreement”), relating to, among other
things, that certain Credit Agreement dated as of November 19, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware
limited partnership (“Borrower”), ASHFORD HOSPITALITY PRIME, INC., a Maryland
corporation, each lender from time to time party thereto, the Secured Party, as
Administrative Agent, Swing Line Lender and L/C Issuer, and the other parties
thereto.

WHEREAS, to secure obligations owing by certain parties under the Credit
Agreement, the other Loan Documents, and any Secured Hedge Agreement, Borrower
and the other “Pledgor Subsidiaries” thereunder have executed and delivered the
Pledge Agreement; and

WHEREAS, it is a condition precedent to the continued extension by the Credit
Parties and the Secured Party of such financial accommodations that the
Additional Pledgor Subsidiary and Issuer execute this Joinder to become a party
to the Pledge Agreement.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Additional Pledgor Subsidiary and the Issuer, the
undersigned hereby agree as follows:

Section 1. Accession to Pledge Agreement; Grant of Security Interest. The
Additional Pledgor Subsidiary agrees that it is a “Pledgor” under the Pledge
Agreement and assumes all obligations of a “Pledgor” thereunder, all as if the
Additional Pledgor Subsidiary had been an original signatory to the Pledge
Agreement. The Issuer agrees that it is an “Issuer” under the Pledge Agreement
and assumes all obligations of an “Issuer” thereunder, all as if the Issuer had
been an original signatory to the Pledge Agreement. Without limiting the
generality of the foregoing, the Additional Pledgor Subsidiary hereby:

(a) pledges to the Secured Party for the benefit of the Credit Parties, and
grants to the Secured Party for the benefit of the Credit Parties a security
interest in, all of the Additional Pledgor Subsidiary’s right, title and
interest in, to and under the Collateral, including the Pledged Shares and
Pledged Interests described on Schedule I attached hereto, together with all of
the other Collateral described in Section 2 of the Pledge Agreement relating to
the Pledged Shares and the Pledged Interests, as security for the Secured
Obligations;

(b) makes to the Secured Party and the other Credit Parties as of the date
hereof each of the representations and warranties contained in Section 6 of the
Pledge Agreement and agrees to be bound by each of the covenants contained in
the Pledge Agreement, including without limitation, those contained in Section 7
thereof; and

(c) consents and agrees to each other provision set forth in the Pledge
Agreement.

 

Exhibit H – Page 25



--------------------------------------------------------------------------------

Section 2. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Pledge
Agreement.

 

Exhibit H – Page 26



--------------------------------------------------------------------------------

In witness whereof, the undersigned Additional Pledgor Subsidiary and Issuer
have caused this Pledge Agreement to be executed and delivered by their
respective officers thereunto duly authorized as of the date first written
above, and have delivered herewith, all items required by Section 16 of the
Pledge Agreement.

 

[NAME OF ADDITIONAL PLEDGOR SUBSIDIARY] By:  

 

  Name:  

 

  Title:  

 

Address for Notice:

 

 

 

 

 

To the extent applicable:

[THE UNDERSIGNED [ISSUER] HAS EXECUTED THIS AGREEMENT, NOT AS A PARTY, BUT
SOLELY FOR PURPOSES OF ACKNOWLEDGING ITS CONSENT TO THE GRANT BY [NAME OF
HOLDER] OF A SECURITY INTEREST OVER ITS [GENERAL PARTNERSHIP][EQUITY] INTEREST
IN [ISSUER] AND THE GRANT BY [NAME OF HOLDER] OF A SECURITY INTEREST OVER ITS
[LIMITED PARTNERSHIP][EQUITY] INTEREST IN [ISSUER].]

 

  [ISSUER] By:  

 

  Name:  

 

  Title:  

 

Address for Notice:

 

 

 

 

 

 

Exhibit H – Page 27



--------------------------------------------------------------------------------

Schedule I

Pledged Shares and Pledged Interests

PART A

Corporations

 

Pledgor

   Stock
Issuer    Certificated
(Y/N)    Class of
Stock    Stock
Certificate
Nos.    Par
Value    Number
of Shares    Percentage
of
Outstanding
Stock of the
Stock Issuer                     

PART B

General Partnerships

 

Pledgor

   General
Partnership
Interests
Issuer/Limited
Partnership
Interests Issuer    Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
General
Partnership               

Limited Partnerships

 

Pledgor

   Limited
Partnership Issuer    Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
Limited
Partnership               

Limited Liability Companies

 

Pledgor

   Limited Liability
Company Issuer    Certificated
(Y/N)    Certificate
No. (if any)    No. of
Pledged
Units    Percentage of
Outstanding
Interests of the
Limited
Liability
Company               

 

Exhibit H – Page 28



--------------------------------------------------------------------------------

EXHIBIT I

OPINION MATTERS

COUNSEL TO LOAN PARTIES

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

Sections 5.01(a), (b)(ii) and (c) (as to identified jurisdictions only)

Section 5.02 (in the case of § 5.02(b), as to identified Material Contracts and
orders only)

Section 5.03

Section 5.04

Section 5.14(b)

 

Exhibit I – Page 1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership (the “Borrower”), Ashford Hospitality Prime, Inc., a
Maryland corporation (the “Parent”), Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:             , 20[    ]

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership (the “Borrower”), Ashford Hospitality Prime, Inc., a
Maryland corporation (the “Parent”), Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:             , 20[    ]

 

Exhibit J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership (the “Borrower”), Ashford Hospitality Prime, Inc., a
Maryland corporation (the “Parent”), Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:             , 20[    ]

 

Exhibit J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of November 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership (the “Borrower”), Ashford Hospitality Prime, Inc., a
Maryland corporation (the “Parent”), Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:             , 20[    ]

 

Exhibit J-4